Exhibit 10.1

 

 

 

LOAN AGREEMENT

Dated as of November 18, 2014

Between

CIO RESEARCH PARK, LIMITED PARTNERSHIP,

as Borrower

and

PILLAR MULTIFAMILY, LLC

as Lender

PROPERTY: 12650 Ingenuity Drive, Orlando, Orange County, Florida 32816

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1

 

Specific Definitions

     1   

Section 1.2

 

Index of Other Definitions

     19   

Section 1.3

 

Principles of Construction

     21   

ARTICLE 2 THE LOAN

     21   

Section 2.1

 

The Loan

     21   

    2.1.1

 

Agreement to Lend and Borrow

     21   

    2.1.2

 

Single Disbursement to Borrower

     21   

    2.1.3

 

The Note

     21   

    2.1.4

 

Use of Proceeds

     22   

Section 2.2

 

Interest Rate

     22   

    2.2.1

 

Interest Rate

     22   

    2.2.2

 

Default Rate

     22   

    2.2.3

 

Interest Calculation

     22   

    2.2.4

 

Usury Savings

     22   

Section 2.3

 

Loan Payments

     23   

    2.3.1

 

Payments

     23   

    2.3.2

 

Payments Generally

     23   

    2.3.3

 

Payment on Maturity Date

     23   

    2.3.4

 

Late Payment Charge

     23   

    2.3.5

 

Method and Place of Payment

     23   

Section 2.4

 

Prepayments

     24   

    2.4.1

 

Prepayments

     24   

    2.4.2

 

Defeasance

     24   

    2.4.3

 

Open Prepayment

     26   

    2.4.4

 

Mandatory Prepayments

     26   

    2.4.5

 

Prepayments After Default

     27   

Section 2.5

 

Release of Property

     27   

    2.5.1

 

Release Upon Defeasance

     27   

    2.5.2

 

Release on Payment in Full

     27   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     28   

Section 3.1

 

Borrower Representations

     28   

    3.1.1

 

Organization; Special Purpose

     28   

    3.1.2

 

Proceedings; Enforceability

     28   

    3.1.3

 

No Conflicts

     28   

    3.1.4

 

Litigation

     28   

    3.1.5

 

Agreements

     29   

    3.1.6

 

Consents

     29   

    3.1.7

 

Property; Title

     29   

    3.1.8

 

ERISA; No Plan Assets

     30   

    3.1.9

 

Compliance

     30   

 

i



--------------------------------------------------------------------------------

         Page  

    3.1.10

 

Financial Information

     31   

    3.1.11

 

Easements; Utilities and Public Access

     31   

    3.1.12

 

Insurance

     31   

    3.1.13

 

Flood Zone

     31   

    3.1.14

 

Physical Condition

     31   

    3.1.15

 

Boundaries

     32   

    3.1.16

 

Leases

     32   

    3.1.17

 

Tax Filings

     32   

    3.1.18

 

No Fraudulent Transfer

     32   

    3.1.19

 

Federal Reserve Regulations

     33   

    3.1.20

 

Organizational Chart

     33   

    3.1.21

 

Organizational Status

     33   

    3.1.22

 

Bank Holding Company

     33   

    3.1.23

 

No Casualty

     33   

    3.1.24

 

Purchase Options

     33   

    3.1.25

 

FIRPTA

     34   

    3.1.26

 

Investment Company Act

     34   

    3.1.27

 

Full and Accurate Disclosure

     34   

    3.1.28

 

Operations Agreements

     34   

    3.1.29

 

Illegal Activity

     34   

    3.1.30

 

Compliance with Prescribed Laws

     34   

    3.1.31

 

Use of Property

     34   

Section 3.2

 

Survival of Representations

     34   

ARTICLE 4 BORROWER COVENANTS

     34   

Section 4.1

 

Payment and Performance of Obligations

     34   

Section 4.2

 

Due on Sale and Encumbrance; Transfers of Interests

     35   

Section 4.3

 

Liens

     35   

Section 4.4

 

Special Purpose

     36   

Section 4.5

 

Existence; Compliance with Legal Requirements

     36   

Section 4.6

 

Taxes and Other Charges

     36   

Section 4.7

 

Litigation

     37   

Section 4.8

 

Title to the Property

     37   

Section 4.9

 

Financial Reporting

     37   

    4.9.1

 

Generally

     37   

    4.9.2

 

Quarterly Reports

     37   

    4.9.3

 

Annual Reports

     38   

    4.9.4

 

Other Reports

     38   

    4.9.5

 

Annual Budget

     39   

    4.9.6

 

Extraordinary Operating Expenses

     39   

Section 4.10

 

Access to Property

     39   

Section 4.11

 

Leases

     39   

    4.11.1

 

Generally

     39   

    4.11.2

 

Approvals

     39   

    4.11.3

 

Covenants

     41   

    4.11.4

 

Security Deposits

     41   

 

ii



--------------------------------------------------------------------------------

         Page  

Section 4.12

 

Repairs; Maintenance and Compliance; Alterations

     41   

    4.12.1

 

Repairs; Maintenance and Compliance

     41   

    4.12.2

 

Alterations

     42   

Section 4.13

 

Property Management

     42   

    4.13.1

 

No Management Agreement

     42   

    4.13.2

 

Appointment or Replacement Manager

     42   

    4.13.3

 

Appointed Manager

     43   

Section 4.14

 

Further Assurances

     44   

Section 4.15

 

Estoppel Statement

     44   

Section 4.16

 

Notice of Default

     44   

Section 4.17

 

Cooperate in Legal Proceedings

     45   

Section 4.18

 

Indebtedness

     45   

Section 4.19

 

Business and Operations

     45   

Section 4.20

 

Debt Cancellation

     45   

Section 4.21

 

No Joint Assessment

     45   

Section 4.22

 

Principal Place of Business

     45   

Section 4.23

 

Change of Name, Identity or Structure

     45   

Section 4.24

 

Costs and Expenses

     45   

Section 4.25

 

Indemnity

     46   

Section 4.26

 

ERISA

     47   

Section 4.27

 

Compliance with Prescribed Laws

     48   

Section 4.28

 

Approval of Material Agreements

     48   

ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION

     48   

Section 5.1

 

Insurance

     48   

    5.1.1

 

Insurance Policies

     48   

    5.1.2

 

Insurance Company

     52   

Section 5.2

 

Casualty

     53   

Section 5.3

 

Condemnation

     54   

Section 5.4

 

Restoration

     54   

ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS

     59   

Section 6.1

 

Cash Management Arrangements

     59   

Section 6.2

 

Required Repairs Funds

     59   

    6.2.1

 

Deposit of Required Repairs Funds

     59   

    6.2.2

 

Release of Required Repairs Funds

     60   

Section 6.3

 

Tax Funds

     60   

    6.3.1

 

Deposits of Tax Funds

     60   

    6.3.2

 

Release of Tax Funds

     61   

Section 6.4

 

Insurance Funds

     61   

    6.4.1

 

Deposits of Insurance Funds

     61   

    6.4.2

 

Release of Insurance Funds

     61   

    6.4.3

 

Acceptable Blanket Policy

     61   

Section 6.5

 

Capital Expenditure Funds

     62   

    6.5.1

 

Deposits of Capital Expenditure Funds

     62   

    6.5.2

 

Release of Capital Expenditure Funds

     62   

Section 6.6

 

Rollover Funds

     63   

    6.6.1

 

Deposits of Rollover Funds

     63   

    6.6.2

 

Release of Rollover Funds

     63   

 

iii



--------------------------------------------------------------------------------

         Page  

Section 6.7

 

Lease Sweep Funds

     64   

    6.7.1

 

Deposit of Lease Sweep Funds

     64   

    6.7.2

 

Release of Lease Sweep Funds

     65   

Section 6.8

 

[Intentionally Omitted]

     66   

Section 6.9

 

[Intentionally Omitted]

     66   

Section 6.10

 

Casualty and Condemnation Account

     66   

Section 6.11

 

Cash Collateral Funds

     67   

Section 6.12

 

Property Cash Flow Allocation

     67   

    6.12.1

 

Order of Priority of Funds in Deposit Account

     67   

    6.12.2

 

Failure to Make Payments

     68   

    6.12.3

 

Application After Event of Default

     68   

Section 6.13

 

Security Interest in Reserve Funds

     68   

Section 6.14

 

Letters of Credit

     69   

ARTICLE 7 PERMITTED TRANSFERS

     70   

Section 7.1

 

Permitted Transfer of the Entire Property

     70   

Section 7.2

 

Permitted Transfers

     72   

Section 7.3

 

Cost and Expenses; Searches; Copies

     75   

ARTICLE 8 DEFAULTS

     75   

Section 8.1

 

Events of Default

     75   

Section 8.2

 

Remedies

     77   

    8.2.1

 

Acceleration

     77   

    8.2.2

 

Remedies Cumulative

     78   

    8.2.3

 

Lender’s Right to Perform

     78   

ARTICLE 9 SALE AND SECURITIZATION OF MORTGAGE

     79   

Section 9.1

 

Sale of Mortgage and Securitization

     79   

Section 9.2

 

Severance

     79   

    9.2.1

 

Severance Documentation

     79   

    9.2.2

 

New Mezzanine Loan Option

     80   

Section 9.3

 

Costs and Expenses

     80   

ARTICLE 10 MISCELLANEOUS

     80   

Section 10.1

 

Exculpation

     80   

Section 10.2

 

Survival; Successors and Assigns

     83   

Section 10.3

 

Lender’s Discretion; Rating Agency Review Waiver

     84   

Section 10.4

 

Governing Law

     84   

Section 10.5

 

Modification, Waiver in Writing

     85   

Section 10.6

 

Notices

     85   

Section 10.7

 

Waiver of Trial by Jury

     86   

Section 10.8

 

Headings, Schedules and Exhibits

     86   

Section 10.9

 

Severability

     86   

Section 10.10

 

Preferences

     87   

Section 10.11

 

Waiver of Notice

     87   

Section 10.12

 

Remedies of Borrower

     87   

 

iv



--------------------------------------------------------------------------------

         Page  

Section 10.13

 

Offsets, Counterclaims and Defenses

     87   

Section 10.14

 

No Joint Venture or Partnership; No Third Party Beneficiaries

     87   

Section 10.15

 

Publicity

     88   

Section 10.16

 

Waiver of Marshalling of Assets

     88   

Section 10.17

 

Certain Waivers

     88   

Section 10.18

 

Conflict; Construction of Documents; Reliance

     88   

Section 10.19

 

Brokers and Financial Advisors

     89   

Section 10.20

 

Prior Agreements

     89   

Section 10.21

 

Servicer

     89   

Section 10.22

 

Joint and Several Liability

     90   

Section 10.23

 

Taxes

     90   

Section 10.24

 

No Assignment by Borrower

     90   

Section 10.25

 

Counterparts

     90   

 

v



--------------------------------------------------------------------------------

Schedules and Exhibits

Schedules:

 

Schedule I   -    Rent Roll Schedule II   -    Required Repairs Schedule III   -
   Organization of Borrower Schedule IV   -    Exceptions to Representations and
Warranties Schedule V   -    Definition of Special Purpose Bankruptcy Remote
Entity

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of November 18, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between PILLAR MULTIFAMILY, LLC, a Delaware limited liability
company, having an address at 330 Madison Avenue, 8th Floor, New York, New York
10017 (together with its successors and assigns, collectively, “Lender”), and
CIO RESEARCH PARK, LIMITED PARTNERSHIP, a Delaware limited partnership, having
an address at c/o City Office REIT, Inc., 1075 West Georgia Street, Suite 2600,
Vancouver, British Columbia V6E 3C9 (together with its permitted successors and
assigns, collectively, “Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

 

W I T N E S S E T H :

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Specific Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Adjusted Lease Sweep Account Maximum Amount” shall mean an amount equal to Four
Million Two Hundred Fifty Thousand Dollars ($4,250,000) less the product of Four
Million Two Hundred Fifty Thousand Dollars ($4,250,000) multiplied by a fraction
having (a) a numerator equal to the square footage of the space leased under
Qualified Leases, as defined in this definition, and (b) a dominator equal to
the total square footage of the Property (one hundred twenty-four thousand five
hundred (124,500) square feet); such amount under no circumstances shall be less
than Three Million Two Hundred Fifty Thousand Dollars ($3,250,000). For purposes
of this definition only, the term Qualified Lease shall be limited to any Lease
that (i) has a base rent equal to or greater than Sixteen Dollars ($16) per
square foot, (ii) has a term that extends at least two (2) years beyond the end
of the Term, (ii) Borrower has paid for all tenant improvements and leasing
commissions and (iv) has been approved by Lender even if such Lease is not a
Major Lease.

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly ten percent (10%) or more of all equity interests in such
Person, and/or (ii) is in Control of, is Controlled by or is under common
ownership or Control with such Person, and/or (iii) is a director or officer of
such Person or of an Affiliate of such Person, and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person.



--------------------------------------------------------------------------------

“Affiliated Manager” shall mean any Manager in which Borrower, SPC Party, REIT
or Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“Approved Bank” shall mean a bank or other financial institution, the long-term
unsecured debt rating of which are at least “A” by S&P, Fitch and DBRS and “A2”
by Moody’s and the short-term unsecured debt ratings of which are at least “A-1”
by S&P, “F1” by Fitch, “R-1” by DBRS and “P-1” by Moody’s.

“Approved Lease Sweep Space Leasing Expenses” shall mean actual out-of-pocket
expenses incurred by Borrower in leasing Lease Sweep Space at the Property
pursuant to Qualified Leases, including free rent, brokerage commissions and
tenant improvements, which expenses (i) are (A) specifically approved by Lender
in connection with approving the applicable Lease (B) incurred in the ordinary
course of business and on market terms and conditions in connection with Leases
that are entered into in accordance with this Agreement, and for which Lender
shall have received (and approved, if applicable) a budget for such tenant
improvement costs and a schedule of leasing commissions payments payable in
connection therewith, or (C) otherwise approved by Lender, which approval shall
not be unreasonably withheld or delayed, and (ii) are substantiated by executed
Lease documents and brokerage agreements.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean an amount equal to the lesser of (i) five
percent (5%) of the Outstanding Principal Balance of the Loan or (ii) Two
Hundred Fifty Thousand Dollars ($250,000).

“Amortization Commencement Date” shall mean January 6, 2020.

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the applicable Fiscal Year.

“Approved Accounting Method” shall mean GAAP, the cash basis of accounting
method, the accrual basis of accounting method or the income tax basis of
accounting method utilized by Borrower and Guarantor in the preparation of
financial data, so long as the same is and remains in general use by significant
segments of the United States accounting profession and is consistently applied
throughout the Term (both as to the application of the rules governing such
accounting method and the choice of which accounting method to apply).

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or (ii) approved
by Lender, which approval shall not be unreasonably withheld or delayed.

“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the Loan Documents, including free rent, brokerage commissions
and tenant improvements, which

 

2



--------------------------------------------------------------------------------

expenses (i) are (A) specifically approved by Lender in connection with
approving the applicable Lease, (B) incurred in the ordinary course of business
and on market terms and conditions in connection with Leases which do not
require Lender’s approval under the Loan Documents, and Lender shall have
received (and approved, if applicable) a budget for such tenant improvement
costs and a schedule of leasing commission payments payable in connection
therewith, or (C) otherwise approved by Lender, which approval shall not be
unreasonably withheld or delayed, and (ii) are substantiated by executed Lease
documents and brokerage agreements.

“Approved Replacement Guarantor” shall mean a Person that satisfies the
conditions set forth in clauses (x) and (y) of the definition of “Qualified
Transferee”, satisfies the net worth and liquidity requirements in the Guaranty,
and whose identity and experience is acceptable to Lender in Lender’s sole
discretion, for which Lender has received a Rating Agency Confirmation from each
applicable Rating Agency and who either Controls Borrower (or Transferee
Borrower, as applicable) or owns a direct or indirect interest in Borrower (or
Transferee Borrower, as applicable).

“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrowers,
collectively, as assignors, to Lender, as assignee.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Borrower GP” shall mean CIO Research Park GP, LLC, a Delaware limited liability
company.

“Borrower’s Knowledge” shall mean the best knowledge of (i) James Farrar or
Anthony Maretic or (ii) such Person or Persons who is primarily responsible for
the ownership, operation or acquisition of the Property or who is reasonably
likely to be familiar with the subject matter qualified by such phrase; and in
each case, after conducting such due diligence in connection with Borrower, the
Property, the borrowing of the Loan and the representations that are qualified
in this Agreement as being made to “Borrower’s Knowledge” as is customary for
Borrower in connection with the acquisition of similar property to the Property.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

 

3



--------------------------------------------------------------------------------

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith between Lender and Borrower.

“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement dated the date hereof by and among Borrower, Lender and the Clearing
Bank.

“Clearing Bank” shall mean KeyBank, National Association or any successor
Eligible Institution selected by Borrower and approved by Lender.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any applicable
Prepayment Fee) due to Lender from time to time in respect of the Loan under the
Note, this Agreement, the Mortgage, the Environmental Indemnity or any other
Loan Document.

“Debt Service” shall mean, with respect to any particular period, the scheduled
principal and interest payments due under the Note (but assuming, only for the
purpose of calculating the Debt Service Coverage Ratio, that the Amortization
Commencement Date has already occurred).

“Debt Service Coverage Ratio” shall mean, a ratio, as reasonably determined by
Lender in which:

 

  (a) the numerator is the Underwritten Net Cash Flow; and

 

  (b) the denominator is the annual Debt Service.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

4



--------------------------------------------------------------------------------

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its sole discretion change the Deposit Bank from
time to time.

“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Treasury Rate when compounded semi-annually.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least Fifty
Million Dollars ($50,000,000), subject to supervision or examination by federal
and state authorities and having a long-term unsecured debt rating of “BBB-” or
higher by S&P and “Baa3” or higher by Moody’s. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F-1+ by Fitch in the case of accounts in which funds are held
for thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least (i) “AA” by S&P, (ii) “AA” and/or
“F1+” (for securities) and/or “AAAmmf” (for money market funds), by Fitch and
(iii) “Aa2” by Moody’s, provided, however, for purposes of the Deposit Bank, the
definition of Eligible Institution shall have the meaning set forth in the Cash
Management Agreement.

“Embargoed Person” shall mean any Person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower or the Guarantor, or is
treated as a single employer together with Borrower or the Guarantor under
Section 414 of the Code or Title IV of ERISA.

 

5



--------------------------------------------------------------------------------

“Existing Dark Space” shall mean approximately twenty-one thousand four hundred
ten (21,410) square feet of the demised premises under the Iowa College Lease
currently not occupied by Iowa College Acquisition Corp. (“ICA”).

“Financial Eligibility Requirements” shall mean a Person who (a) is a real
estate investment trust, a bank, saving and loan association, investment bank,
insurance company, trust company, commercial credit corporation, pension plan,
pension fund or pension advisory firm, government entity or plan, investment
company registered under the Investment Company Act of 1940, as amended, or
exempt or excluded from registration or regulation thereunder pursuant to such
Act and the rules thereunder, money management firm or a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended, or an institutional “accredited investor” within the meaning
of Regulation D under the Securities Act of 1933, as amended, and (b) has total
assets (in name or under management) in excess of Two Hundred Million Dollars
($200,000,000) and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity of One Hundred
Million Dollars ($100,000,000).

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Government Lists” means (1) the Specially Designated Nationals and Blocked
Persons Lists maintained by OFAC, (2) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the Rules
and Regulations of OFAC that Lender notified Borrower in writing is now included
in Government Lists, or (3) any similar lists maintained by the United States
Department of State, the United States Department of Commerce or any other
Governmental Authority or pursuant to any Executive Order of the President of
the United States of America that Lender notified Borrower in writing is now
included in Government Lists.

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f) hereof).

 

6



--------------------------------------------------------------------------------

“Guarantor” shall mean City Office REIT Operating Partnership, L.P., a Maryland
limited partnership, or any other Person that now or hereafter guarantees any of
Borrower’s obligations under any Loan Document.

“Guarantor Financial Covenants” shall mean those covenants set forth in
Section 5.2 of the Guaranty.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss and (vii) any other contractual obligation for the payment of money which
are not settled within thirty (30) days.

“Interest Rate” shall mean a rate of four and forty-four one hundredths of one
percent (4.440%) per annum (or, when applicable pursuant to this Agreement or
any other Loan Document, the Default Rate).

“Iowa College Lease” shall mean, collectively, that certain (i) Lease dated
effective as of September 30, 2004 by and between Ocwen Orlando Holdings Corp.,
a Florida corporation, and Ocwen Federal Bank, FSB, a federally chartered
savings bank; (ii) Assignment of Lease dated June 28, 2005 from Ocwen Federal
Bank to Ocwen Loan Servicing, LLC; (iii) Modification of Lease dated
December 31, 2007; (iv) Assignment of Lease dated December 31, 2007 from Ocwen
Orlando Holdings Corp. to G&I V Ingenuity LLC; (v) Second Modification of Lease
dated October 30, 2008; (vi) Consent to Assignment of Lease Agreement and
Limited Release of Assigning Tenant and Lease Guarantor dated October 30, 2008
by G&I V Ingenuity LLC; (vii) Assignment of Lease dated as of October 30, 2008
from Ocwen Loan Servicing, LLC to ICA; (viii) Guaranty dated as of October 30,
2008 by Kaplan, Inc. for the benefit of G&I V Ingenuity LLC; and (ix) Assignment
of the Existing Space Lease dated August 5, 2009, from G&I V Ingenuity LLC to RT
Ingenuity, LLC; as the same may be amended, supplemented or otherwise modified
from time in accordance with this Agreement.

“Iowa College Lease Rollover Reserve Trigger Event” shall mean the occurrence of
more than 32,000 square feet of the demised premises under the Iowa College
Lease being either “dark” or sublet (excluding the Sedgwick Subleased Space).

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to

 

7



--------------------------------------------------------------------------------

which any Person is granted a possessory interest in, or right to use or occupy,
all or any portion of any space in the Property, and every modification,
amendment or other agreement relating to such lease, sublease, sub-sublease or
other agreement entered into in connection with such lease, sublease,
sub-sublease or other agreement and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

“Lease Sweep Account Maximum Amount” shall mean Four Million Two Hundred Fifty
Thousand Dollars ($4,250,000) less the outstanding balance on deposit in the
Rollover Account at the time of determination, as such Four Million Two Hundred
Fifty Thousand Dollars ($4,250,000) amount may be reduced to an amount equal to
the greater of (i) Three Million Two Hundred Fifty Thousand Dollars ($3,250,000)
or (ii) the Adjusted Lease Sweep Account Maximum Amount.

“Lease Sweep Lease” shall mean (i) the Iowa College Lease or (ii) any Lease
that, either individually, or when taken together with any other Lease with the
same Tenant or its Affiliates, and assuming the exercise of all expansion rights
and all preferential rights to lease additional space contained in such Lease,
covers fifteen thousand (15,000) or more rentable square feet.

“Lease Sweep Lease Termination Payments” shall mean, collectively, all sums paid
with respect to any rejection, termination, surrender or cancellation of any
Lease Sweep Lease (including in any Lease Sweep Tenant Party Insolvency
Proceeding) or any lease buy-out or surrender payment from any Tenant under a
Lease Sweep Lease (including any payment relating to unamortized tenant
improvements and/or leasing commissions).

“Lease Sweep Period”

(i) shall commence on the first Monthly Payment Date following the occurrence of
any of the following:

(a) with respect to each Lease Sweep Lease:

 

  1. twenty-four (24) months prior to the earliest stated expiration (including
the stated expiration of any renewal term) of a Lease Sweep Lease;

 

  2. upon the date required under a Lease Sweep Lease by which the tenant
thereunder is required to give notice of its exercise of a renewal option
thereunder (and such renewal has not been so exercised);

(b) the receipt by Borrower or Manager of notice from any Tenant under a Lease
Sweep Lease exercising its right to terminate its Lease Sweep Lease;

(c) the date that a Lease Sweep Lease (or any material portion thereof) is
surrendered, cancelled or terminated prior to its then current expiration date
or the receipt by Borrower or Manager of notice from any Tenant under a Lease
Sweep Lease of its intent to surrender, cancel or terminate the Lease Sweep
Lease (or any material portion thereof prior to its then current expiration
date);

 

8



--------------------------------------------------------------------------------

(d) the date that any Tenant under a Lease Sweep Lease shall discontinue its
business (i.e., “goes dark”) at its Lease Sweep Space at the Property (or any
material portion thereof), other than the Permitted Dark Space;

(e) upon a material default under a Lease Sweep Lease by the Tenant thereunder
that continues beyond any applicable notice and cure period;

(f) the occurrence of a Lease Sweep Tenant Party Insolvency Proceeding; and

(ii) shall end upon the first to occur of the following:

(A) in the case of clauses (i)(a), (i)(b), (i)(c), and (i)(d) above, the
entirety of the Lease Sweep Space (or applicable portion thereof) is leased
pursuant to one or more Qualified Leases and the Occupancy Conditions have been
satisfied;

(B) in the case of clause (i)(a) above, the date on which the subject Tenant
under the Lease Sweep Lease irrevocably exercises its renewal or extension
option (or otherwise enters into an extension agreement with Borrower and
acceptable to Lender) with respect to all of its Lease Sweep Space, funds have
been accumulated in the Lease Sweep Account (during the continuance of the
subject Lease Sweep Period) to cover all Approved Lease Sweep Space Leasing
Expenses, free rent periods and/or rent abatement periods in connection with
such renewal or extension;

(C) in the case of clause (i)(b) above, if such termination option is not
validly exercised by the Tenant under the applicable Lease Sweep Lease by the
latest exercise date specified in such Lease Sweep Lease or is otherwise validly
and irrevocably waived in writing by the related Tenant;

(D) in the case of clause (i)(e) above, the date on which the subject default
has been cured, and no other default under such Lease Sweep Lease occurs for a
period of three (3) consecutive months following such cure;

(E) in the case of clause (i)(f) above, the applicable Lease Sweep Tenant Party
Insolvency Proceeding has terminated and the applicable Lease Sweep Lease has
been affirmed, assumed or assigned in a manner reasonably satisfactory to
Lender; and

(F) in the case of clauses (i)(a), (i)(b), (i)(c), (i)(d), (i)(e) and (i)(f)
above, the date on which (1) the Lease Sweep Funds in the Lease Sweep Account
collected (including any Lease Termination Payments with respect to such Lease
Sweep Lease deposited into the Lease Sweep Account) and (2) the Rollover Funds
in the Rollover Account, equal (in the aggregate) the Lease Sweep Account
Maximum Amount.

“Lease Sweep Space” shall mean the space demised under the applicable Lease
Sweep Lease.

“Lease Sweep Tenant Party” shall mean a Tenant and its guarantor (if any) under
a Lease Sweep Lease.

 

9



--------------------------------------------------------------------------------

“Lease Sweep Tenant Party Insolvency Proceeding” shall mean (A) the admission in
writing by any Lease Sweep Tenant Party of its inability to pay its debts
generally, or the making of a general assignment for the benefit of creditors,
or the instituting by any Lease Sweep Tenant of any proceeding seeking to
adjudicate it insolvent or seeking a liquidation or dissolution, or the taking
advantage by any Lease Sweep Tenant Party of any Insolvency Law (as hereinafter
defined), or the commencement by any Lease Sweep Tenant Party of a case or other
proceeding naming it as debtor under any Insolvency Law or the instituting of a
case or other proceeding against or with respect to any Lease Sweep Tenant Party
under any Insolvency Law or (B) the instituting of any proceeding against or
with respect to any Lease Sweep Tenant Party seeking liquidation of its assets
or the appointment of (or if any Lease Sweep Tenant Party shall consent to or
acquiesce in the appointment of) a receiver, liquidator, conservator, trustee or
similar official in respect of it or the whole or any substantial part of its
properties or assets or the taking of any corporate, partnership or limited
liability company action in furtherance of any of the foregoing provided that
any involuntary proceeding that the Lease Sweep Tenant Party is actively
contesting is not dismissed or discontinued within thirty (30) days. As used
herein, the term “Insolvency Law” shall mean Title 11 of the United States Code
(11 U.S.C. §§ 101 et seq.) as the same has been or may be amended or superseded
from time to time, or any other applicable domestic or foreign liquidation,
conservatorship, bankruptcy, receivership, insolvency, reorganization, or any
similar debtor relief laws affecting the rights, remedies, powers, privileges
and benefits of creditors generally.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower or the Property
or any part thereof or the construction, use, alteration or operation thereof,
or any part thereof, whether now or hereafter enacted and in force, including,
without limitation, Securities Act of 1933, as amended, the Securities and
Exchange Act of 1934, as amended, the rules and regulations promulgated pursuant
to the Dodd-Frank Wall Street Reform and Consumer Protection Act, zoning and
land use laws, the Americans with Disabilities Act of 1990, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting the Property or
any part thereof, including any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof, or (ii) in any way limit
the use and enjoyment thereof.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee by the transferring or transferee
beneficiary thereof), clean sight draft letter of credit acceptable to Lender in
its reasonable discretion (either an evergreen letter of credit or one which
does not expire until at least thirty (30) Business Days after the Stated
Maturity Date or payment of the subject obligation or completion of the subject
activity for which such Letter of Credit was provided) in favor of Lender and
entitling Lender to draw thereon, in whole or in part, in New York, New York or
such other domestic location approved by Lender or pursuant to procedures of the
issuing bank provided that such issuing bank allows for draws (including partial
draws by facsimile), issued by a domestic Approved Bank or the U.S. agency or
branch of a foreign Approved Bank, to an applicant/obligor that is not the
Borrower. Any Letter of Credit delivered to Lender in connection with the Loan
shall, in addition to any other requirements set forth herein, be subject to the
terms and conditions set forth in Section 6.14 hereof.

 

10



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of the Property or any interest therein, or any direct or indirect
interest in Borrower or any SPC Party, including any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and mechanic’s, materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan in the original principal amount of SEVENTEEN MILLION
AND 00/100 DOLLARS ($17,000,000.00) made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity and
the Guaranty and any other documents, agreements and instruments now or
hereafter evidencing, securing or delivered to Lender in connection with the
Loan, as the same may be (and each of the foregoing defined terms shall refer to
such documents as they may be) amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the Outstanding Principal Balance and the denominator
is equal to the appraised value of the Property, as determined by Lender in its
sole discretion.

“Low Debt Service Period” shall commence if, as of any Calculation Date, the
Debt Service Coverage Ratio is less than 1.15:1.00 on a trailing twelve
(12) month basis and shall end if the Property has achieved a Debt Service
Coverage Ratio of at least 1.20:1.00 for two consecutive Calculation Dates, as
determined by Lender.

“Major Lease” shall mean the Iowa College Lease and any other Lease which,
either individually, or when taken together with any other Lease with the same
Tenant or its Affiliates, and assuming the exercise of all expansion rights and
all preferential rights to lease additional space contained in such Lease,
(i) covers more than fifteen thousand (15,000) rentable square feet,
(ii) contains an option or other preferential right to purchase all or any
portion of the Property, (iii) is with an Affiliate of Borrower as Tenant, or
(iv) is entered into during the continuance of an Event of Default or a Trigger
Period.

“Management Agreement” shall mean any management agreement entered into by and
between Borrower and Manager pursuant to Section 4.13.2 or Section 4.13.3
hereof, in each case, pursuant to which the Manager is to provide management and
other services with respect to the Property.

“Manager” shall mean any manager engaged pursuant to Section 4.13.2 or
Section 4.13.3 hereof.

 

11



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on the condition
(financial or otherwise) or business of Borrower (including the ability of
Borrower to carry out the transactions contemplated by this Agreement), any SPC
Party, Guarantor, Manager or the condition or ownership of the Property,
including any Lease Sweep Lease or any Tenant under any Lease Sweep Lease.

“Material Alteration” shall mean any alteration affecting structural elements of
the Property the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any Required Repairs, (ii) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into hereafter in accordance with the provisions of this Agreement, or
(iii) alterations performed as part of a Restoration, constitute a Material
Alteration.

“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$85,531.50. The first Monthly Payment Date is January 6, 2015.

“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Annual Budget for Operating Expenses for the calendar
month in which such Monthly Payment Date occurs.

“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean that certain first priority Mortgage, Assignment of Leases
and Rents and Security Agreement, dated the date hereof, executed and delivered
by Borrower as security for the Loan and encumbering the Property, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Net Proceeds Threshold” shall mean Five Hundred Thousand Dollars ($500,000).

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“Occupancy Conditions” shall mean the delivery by Borrower to Lender of evidence
reasonably satisfactory to Lender (including an estoppel certificate executed by
the relevant Tenant(s)) that (A) the entire subject Lease Sweep Space is
tenanted under one or more Qualified Leases, (B) each such Tenant has taken
occupancy of the entire space demised to such Tenant,

 

12



--------------------------------------------------------------------------------

(C) all contingencies under all such Lease(s) to the effectiveness of the
Lease(s) and the commencement of the payment of rent thereunder have been
satisfied (and such Tenant has actually commenced paying rent thereunder),
(D) all leasing commissions payable in connection with any such Lease have been
paid and all tenant improvement obligations or other landlord obligations of an
inducement nature have either been completed or paid in full or, alternatively,
sufficient funds will be retained in the Lease Sweep Account for such purposes
(the “Unpaid TILC Obligation Amount”), and (E) any initial period of partial
rent abatements has expired or, alternatively, sufficient funds will be retained
in the Lease Sweep Account to account for all remaining scheduled rent
abatements (the “Remaining Rent Abatement Amount” and, collectively with the
Unpaid TILC Obligation Amount, the “Unpaid Landlord Obligations Amount”).

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower or an SPC Party.

“Open Prepayment Date” shall mean September 6, 2024.

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with the
Approved Accounting Method, of whatever kind relating to the operation,
maintenance and management of the Property, including without limitation and
without duplication, utilities, ordinary repairs and maintenance, Insurance
Premiums, license fees, Taxes and Other Charges, advertising expenses, payroll
and related taxes, computer processing charges, management fees, administrative,
security and general expenses, operational equipment or other lease payments as
approved by Lender, but specifically excluding depreciation and amortization,
income taxes, Debt Service, capital expenditures, and deposits into the Reserve
Funds.

“Operating Income” shall mean, with respect to any period of time, all income,
derived from the ownership and operation of the Property from whatever source,
including, but not limited to, rental income from all tenants paying rent and in
actual physical occupancy (by the tenant, its Affiliate or a sublessee) of their
demised premises pursuant to Leases in full force and effect (whether base rent,
additional rent or escalations), utility, real estate tax or other miscellaneous
expense recoveries, common area maintenance, service fees or charges, license
fees, parking fees, rent concessions or credits, and other required
pass-throughs, business interruption or rent loss insurance; but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower to any Governmental Authority, tax rebates, refunds and
uncollectible accounts, proceeds from the sale of furniture, fixtures and
equipment or any other sale, transfer or exchange, proceeds from any financing,
capital contributions, interest income from any source other than the escrow
accounts, Reserve Funds or other accounts required pursuant to the Loan
Documents, Insurance Proceeds (other than business interruption or rent loss
insurance), Awards, unforfeited tenant security, utility and other similar
deposits, any other extraordinary, non-recurring revenues, income from tenants
not paying rent or in physical occupancy, any Lease Termination Payments or
Leases Sweep Lease Termination Payments, income from tenants in bankruptcy under
Leases not assumed in the bankruptcy proceeding, and any disbursements to
Borrower from the Reserve Funds. Notwithstanding any provisions above to the
contrary, Borrower and Lender agree that the Rent paid by ICA for any Permitted
Dark Space (which may not be increased or substituted for in any manner) is and
will be included as Operating Income.

 

13



--------------------------------------------------------------------------------

“Operations Agreements” shall mean any covenants, restrictions, easements,
declarations or agreements of record relating to the construction, operation or
use of the Property, together with all amendments, modifications or supplements
thereto.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Permitted Dark Space” shall mean the Existing Dark Space plus such additional
space under the Iowa College Lease up to thirty-two thousand (32,000) square
feet in the aggregate.

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy and Survey, (iii) Liens, if any, for
Taxes or Other Charges imposed by any Governmental Authority not yet due or
delinquent, (iv) any workers’, mechanics’ or other similar Liens on the Property
provided that any such Lien is bonded or discharged within thirty (30) days
after Borrower first receives written notice of such Lien or which is being
contested in good faith in accordance with the requirements of Section 4.3 and
(v) such other title and survey exceptions as Lender has approved or may approve
in writing in Lender’s reasonable discretion.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“Physical Conditions Report” shall mean that certain Property Condition Report,
prepared by Partner Assessment Corporation and dated as of October 1, 2014.

“Prepayment Fee” shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) five percent (5%) of the unpaid principal balance of
the Note as of the Repayment Date.

“Prepayment Notice” shall mean a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which shall be no earlier than thirty (30) days after the
date of such Prepayment Notice and no

 

14



--------------------------------------------------------------------------------

later than sixty (60) days after the date of such Prepayment Notice; provided
that if such proposed prepayment date is not a Monthly Payment Date, Borrower
shall pay any interest, and, if applicable, principal due under the Note through
and including the next occurring Monthly Payment Date. Borrower may revoke any
such written notice, provided that if so revoked, Borrower shall promptly upon
demand pay any and all out-of-pocket costs and expenses of Lender (including,
without limitation, reasonable attorneys’ fees and costs) associated with such
Prepayment Notice.

“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (iii) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and (iv) all other Legal
Requirements relating to money laundering or terrorism.

“Property” shall mean the parcel of real property described in the Mortgage, the
Improvements now or hereafter erected or installed thereon and all personal
property owned by Borrower and encumbered by the Mortgage, together with all
rights pertaining to such property and Improvements, all as more particularly
described in the Granting Clauses of the Mortgage.

“Qualified Lease” means either: (A) the original Lease Sweep Lease, as extended
in accordance with (i) the express renewal option set forth in such Lease Sweep
Lease and, with respect to which, the terms of such renewal are on market terms
with respect to, among other things, base rent, additional rent and recoveries
and tenant improvement allowances, as reasonably determined by Lender or (ii) a
modification of the Lease Sweep Lease approved by Lender, or (B) a replacement
Lease (i) with an initial term of at least five (5) years; (ii) with base rent
equal to or greater than Sixteen Dollars ($16) per square foot; (iii) entered
into in accordance with this Agreement, including, without limitation,
Section 4.11.2 hereof; and (iv) on market terms with respect to, among other
things, additional rent and recoveries and tenant improvement allowances.

“Qualified Manager” (i) Tower Realty Partners, Inc., a Florida corporation,
(ii) so long as Borrower is Controlled by Guarantor, a property management
company owned and/or Controlled by Guarantor or (iii) an Unaffiliated Qualified
Manager.

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that the proposed transferee (1) has
never been indicted or convicted of, or pled guilty or no contest to, a felony,
(2) has never been indicted or convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (4) has no material outstanding judgments
against such proposed transferee and (y) if the proposed transferee will obtain
Control of or obtain a direct or indirect interest of ten percent (10%) or more
in Borrower as a result of such proposed transfer, a credit check against such
proposed transferee that is reasonably acceptable to Lender.

“Rating Agencies” shall mean any nationally-recognized statistical rating
organization (e.g. Standard & Poor’s Ratings Services, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) that has been or will be
engaged by Lender or its designees in connection with, or in anticipation of, a
Securitization.

 

15



--------------------------------------------------------------------------------

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion. In the
event that, at any given time, no Rating Agency has elected to consider whether
to grant or withhold such an affirmation or reaffirmation with respect to such
event, then the term Rating Agency Confirmation shall be deemed instead to
require the written reasonable approval of Lender based on its good faith
determination of whether the Rating Agencies would issue a Rating Agency
Confirmation, provided that the foregoing shall be inapplicable in any case in
which Lender has an independent approval right in respect of the matter at issue
pursuant to the terms of this Agreement.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean all rents, rent equivalents, “additional rent” (i.e.
pass-throughs for operating expenses, real estate tax escalations and/or real
estate tax pass-throughs, payments by Tenants on account of electrical
consumption, porters’ wage escalations, condenser water charges and tap-in fees,
freight elevator and HVAC overtime charges, charges for excessive rubbish
removal and other sundry charges), moneys payable as damages (including payments
by reason of the rejection of a Lease in a bankruptcy proceeding) or in lieu of
rent or rent equivalents, royalties (including all oil and gas or other mineral
royalties and bonuses), income, fees, receivables, receipts, revenues, deposits
(including security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other payment and consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower, Manager or any of their respective agents or employees from any and
all sources arising from or attributable to the Property and the Improvements,
including all receivables, customer obligations, installment payment obligations
and other obligations now existing or hereafter arising or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of the Property or rendering of services by Borrower, Manager
or any of their respective agents or employees, and Insurance Proceeds, if any,
from business interruption or other loss of income insurance, but only to the
extent such Insurance Proceeds are treated as business or rental interruption
Insurance Proceeds pursuant to Section 5.4(f) hereof.

“Repayment Date” shall mean the date of a defeasance or prepayment (as
applicable) of the Loan pursuant to the provisions of Section 2.4 hereof.

“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax
Funds, the Required Repair Funds, the Casualty and Condemnation Funds, the Cash
Collateral Funds, the Lease Sweep Funds and the Rollover Funds.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

 

16



--------------------------------------------------------------------------------

“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Underwritten Net Cash Flow of the Property, based on Rents in place
(annualized and including rental loss insurance proceeds) and expenses on a pro
forma basis, to (b) an amount equal to twelve (12) times the Monthly Debt
Service Payment Amount.

“Restricted Party” shall mean, collectively Borrower, SPC Party, REIT, Guarantor
and any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, direct or indirect legal or beneficial owner who Controls Borrower, SPC
Party, REIT, Guarantor, any Affiliated Manager or any non-member manager of
Borrower or SPC Party.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sedgwick” shall mean Sedgwick Claims Management Service, Inc., an Illinois
corporation.

“Sedgwick Subleased Space” shall mean twenty-six thousand seven hundred
fifty-one (26,751) square feet of the demised premises under the Iowa College
Lease being subleased to Sedgwick under the current sublease or any extension or
replacement sublease of the Sedgwick Subleased Space.

“State” shall mean Florida.

“Stated Maturity Date” shall mean December 6, 2024.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

“Treasury Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Repayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)

 

17



--------------------------------------------------------------------------------

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2002 or any extension, renewal or replacement thereof.

“Trigger Period” shall commence upon the occurrence of (i) an Event of Default,
(ii) the commencement of a Low Debt Service Period, or (iii) the commencement of
a Lease Sweep Period; and shall end if, (A) with respect to a Trigger Period
continuing pursuant to clause (i), the Event of Default commencing the Trigger
Period has been cured and such cure has been accepted by Lender (and no other
Event of Default is then continuing), (B) with respect to a Trigger Period
continuing due to clause (ii), the Low Debt Service Period has ended pursuant to
the terms hereof or (C) with respect to a Trigger Period continuing due to
clause (iii), such Lease Sweep Period has ended pursuant to the terms hereof
(and no other Lease Sweep Period is then continuing).

“Trustee” shall mean any trustee holding the Loan in a Securitization.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.

“Unaffiliated Qualified Manager” shall mean an unaffiliated property manager of
the Property that (A) is a reputable, nationally or regionally recognized
management company having at least five (5) years’ experience in the management
of similar type properties, (B) at the time of its engagement as property
manager has leasable square footage of the same property type as the Property
equal to the lesser of one million (1,000,000) leasable square feet and five
(5) times the leasable square feet of the Property and (C) is not the subject of
a bankruptcy or similar insolvency proceeding.

“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
for which Underwritten Net Cash Flow is determined (or such other date for which
Underwritten Net Cash Flow is determined) the excess of: (a) the sum of:
(i) annualized actual in place base rents and monthly recoveries received by
Borrower under bona fide Leases at the Property with Tenants in occupancy,
including the Permitted Dark Space, open for business and paying full, unabated
rent as of the date of such calculation and actual percentage rents received by
Borrower under such Leases for the twelve (12) months preceding such
calculation; plus (ii) for the twelve (12) month period preceding the month in
which such Underwritten Net Cash Flow is calculated, actual net cash flow
receipts received by Borrower from other sources at the Property to the extent
such receipts are recurring in nature and properly included as Operating Income
for such twelve (12) month calculation period; over (b) for the twelve
(12) month period preceding the month in which such Underwritten Net Cash Flow
is calculated, Operating Expenses over such twelve months, in each case adjusted
to reflect Lender’s reasonable and consistently applied determination of: (i) a
vacancy factor equal to the greatest of (A) the market vacancy rate (as
determined by Lender in its reasonable discretion) for similar properties in the
commercial business district or market area in which the Property is located,
(B) the actual vacancy rate at the Property, and (C) five percent (5%) of
Operating Income; (ii) a reduction of above market rents at the Property to
market rents as determined by Lender; (iii) subtraction of (A) an amount for
management fees equal to the greater of (1) a four percent (4%) of Operating
Income and (2)

 

18



--------------------------------------------------------------------------------

the management fees actually paid under the Management Agreement, (B) an imputed
capital improvement requirement amount equal Two-Tenths of One Dollar ($0.20)
per rentable square foot at the Property per annum (regardless of whether a
reserve therefor is required hereunder or the amount of such reserve), and
(C) an imputed tenant improvement and leasing commission requirement amount
equal to One Dollar ($1) per rentable square foot at the Property per annum
(regardless of whether a reserve therefor is required hereunder or the amount of
such reserve); (iv) exclusion of (X) amounts representing non-recurring items
and (Y) amounts received from Tenants not currently in occupancy and paying
full, unabated rent, from Tenants affiliated with Borrower or Guarantor, from
Tenants in default or in bankruptcy and from Tenants under month-to-month Leases
or Leases where the term is about to expire; and (v) such other adjustments
deemed necessary by Lender based upon Lender’s reasonable underwriting criteria
and Lender’s reasonable determination of Rating Agency underwriting and
evaluation criteria. With respect to Rents under clause (a)(i) above,
notwithstanding any provisions above to the contrary, Borrower and Lender agree
that the Rent paid by ICA for any Permitted Dark Space (which may not be
increased or substituted for in any manner) is and will be included as Operating
Income. Lender’s calculation of Underwritten Net Cash Flow shall be final absent
manifest error.

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, or (ii) United States “government securities”
within the meaning of Treasury Regulations Section 1.860G-2(a)(ii), neither of
which are subject to prepayment, call or early redemption.

“Yield Maintenance Amount” shall mean the present value, as of the Repayment
Date, of the remaining scheduled payments of principal and interest from the
Repayment Date through the Stated Maturity Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid on the Repayment Date.

Section 1.2 Index of Other Definitions. The following terms are defined in the
sections or Loan Documents as indicated below:

“Acceptable Blanket Policy” - 5.1.1(c)

“Accounts” - 6.1

“Act” - Schedule V

“Agreement” - Introductory Paragraph

“Applicable Taxes” - 10.24

“Approved Annual Budget” - 4.9.5

“Approved Extraordinary Operating Expense” - 4.9.6

“Available Cash” - 6.12.1

“Borrower” - Introductory Paragraph

“Borrower’s Recourse Liabilities” - 10.1

“Capital Expenditure Account” - 6.5.1

“Capital Expenditure Funds” - 6.5.1

“Cash Collateral Account” - 6.1

“Cash Collateral Funds” - 6.11

“Cash Management Accounts” - 6.13

“Casualty” - 5.2

 

19



--------------------------------------------------------------------------------

“Casualty and Condemnation Account” - 6.10

“Casualty and Condemnation Funds” - 6.10

“Casualty Consultant” - 5.4(b)(iii)

“Casualty Retainage” - 5.4(b)(iv)

“Clearing Account” - 6.1

“Condemnation Proceeds” - 5.4(b)

“Debt Service Account” - Cash Management Agreement

“Defeasance Collateral” - 2.4.2(a)(iii)

“Defeasance Lockout Expiration Date” - 2.4.2(a)

“Defeasance Security Agreement” - 2.4.2(a)(iii)

“Disclosure Document” - 9.2(a)

“Easements” - 3.1.11

“Equipment” - Mortgage

“ERISA” - 4.26

“Event of Default” - 8.1

“Extraordinary Operating Expense” - 4.9.6

“ICA” - Definition of Existing Dark Space

“Improvements” - Mortgage

“Indemnified Liabilities” - 4.25

“Initial Interest Period” - 2.3.1

“Insurance Account” - 6.4.1

“Insurance Funds” - 6.4.1

“Insurance Premiums” - 5.1.1(b)

“Insurance Proceeds” - 5.4(b)

“Interest Period” - 2.3.2

“Lease Sweep Account” - 6.7.1

“Lease Sweep Funds” - 6.7.1

“Lease Termination Payments” - 6.7.1(b)(i)

“Lender” - Introductory Paragraph

“Monthly Interest Payment Amount” - 2.3.1

“Net Proceeds” - 5.4(b)

“Net Proceeds Deficiency” - 5.4(b)(vi)

“Note” - 2.1.3

“Notice” - 10.6

“OFAC” - 3.1.30

“Permitted Indebtedness” - 4.18

“Permitted Investments” - Cash Management Agreement

“Permitted Transfer” - 7.2

“PML” - 5.1.1(a)

“Policies” - 5.1.1(b)

“Qualified Carrier” - 5.1.1(i)

“REIT” - 7.2(h)(i)

“Release Date” - 2.4.2(a)(i)

“Remaining Rent Abatement Amount” - Definition of Occupancy Conditions

“Required Records” - 4.9.7

“Required Repairs Account” - 6.2.1

“Required Repairs Funds” - 6.2.1

“Required Repairs” - 6.2.1

 

20



--------------------------------------------------------------------------------

“Review Waiver” - 10.3(b)

“Rollover Account” - 6.6.1(a)

“Rollover Funds” - 6.6.1(a)

“SPC Party” - Schedule V

“Secondary Market Transaction” - 9.1(a)

“Securities” - 9.1(a)

“Securitization” - 9.1(a)

“Servicer” - 10.21

“Servicing Agreement” - 10.21

“Special Purpose Bankruptcy Remote Entity” - Schedule V

“Springing Recourse Event” - 10.1

“Successor Borrower” - 2.4.2(b)

“Tax Account” - 6.3.1

“Tax Funds” - 6.3.1

“Transfer” - 4.2

“Transfer and Assumption” - 7.1

“Transferee Borrower” - 7.1

“Unpaid Landlord Obligations Amount” - Definition of Occupancy Conditions

“Unpaid TILC Obligation Amount” - Definition of Occupancy Conditions

“Updated Information” - 9.1(b)(i)

Section 1.3 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

ARTICLE 2

THE LOAN

Section 2.1 The Loan.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.

2.1.3 The Note. The Loan shall be evidenced by that certain Promissory Note of
even date herewith, in the stated principal amount of the Loan executed by
Borrower and payable to the order of Lender in evidence of the Loan (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note”) and shall be repaid in accordance
with the terms of this Agreement, the Note and the other Loan Documents.

 

21



--------------------------------------------------------------------------------

2.1.4 Use of Proceeds. Borrower shall use proceeds of the Loan to (i) acquire
the Property and/or pay and discharge any existing loans relating to the
Property, (ii) pay all past-due Taxes, Insurance Premiums and Other Charges, if
any, in respect of the Property, (iii) make initial deposits of the Reserve
Funds, (iv) pay costs and expenses incurred in connection with the closing of
the Loan and the purchase of the Property, and (v) to the extent any proceeds
remain after satisfying clauses (i) through (iv) above, for such lawful purpose
as Borrower shall designate.

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the Outstanding Principal Balance shall accrue
throughout the Term at the Interest Rate.

2.2.2 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent not prohibited by applicable law, all other portions of the Debt,
shall accrue interest at the Default Rate, calculated from the date such payment
was due or such Default shall have occurred without regard to any grace or cure
periods contained herein. Interest at the Default Rate shall be paid immediately
upon demand, which demand may be made as frequently as Lender shall elect, to
the extent not prohibited by applicable law.

2.2.3 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate expressed as an annual
rate divided by 360) by (C) the Outstanding Principal Balance. The accrual
period for calculating interest due on each Monthly Payment Date shall be the
Interest Period immediately prior to such Monthly Payment Date.

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the Outstanding Principal Balance at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the Outstanding
Principal Balance at a rate in excess of the Maximum Legal Rate, the Interest
Rate shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

22



--------------------------------------------------------------------------------

Section 2.3 Loan Payments.

2.3.1 Payments. On the date hereof, Borrower shall pay interest on the unpaid
Outstanding Principal Balance from the Closing Date through and including
December 5, 2014 (the “Initial Interest Period”). On January 6, 2015 and each
Monthly Payment Date thereafter through and including the Monthly Payment Date
immediately preceding the Amortization Commencement Date, Borrower shall make a
payment of interest on the Outstanding Principal Balance accrued at the Interest
Rate during the Interest Period immediately preceding such Monthly Payment Date
(the “Monthly Interest Payment Amount”). On the Amortization Commencement Date
and each Monthly Payment Date thereafter during the Term, Borrower shall make a
payment of principal and interest equal to the Monthly Debt Service Payment
Amount. The Monthly Debt Service Payment Amount shall be applied first to
accrued and unpaid interest and the balance to the Outstanding Principal
Balance. Borrower shall also pay to Lender all amounts required in respect of
Reserve Funds as set forth in Article 6 hereof.

2.3.2 Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
sixth (6th) day of each calendar month during the Term and shall end on and
include the fifth (5th) day of the next occurring calendar month. For purposes
of making payments hereunder, but not for purposes of calculating interest
accrual periods, if the day on which such payment is due is not a Business Day,
then amounts due on such date shall be due on the immediately preceding Business
Day. Lender shall have the right from time to time, in its sole discretion, upon
not less than ten (10) days prior written notice to Borrower, to change the
Monthly Payment Date to a different calendar day (which shall not be earlier
than the sixth (6th) calendar day of the month) and, if requested by Lender,
Borrower shall promptly execute an amendment to this Agreement to evidence such
change; provided, however, that if Lender shall have elected to change the
Monthly Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Period accordingly. With respect to payments
of principal due on the Maturity Date, interest shall be payable at the Interest
Rate, through and including the day immediately preceding such Maturity Date.
All amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents (other than the Outstanding Principal Balance due and payable
on the Maturity Date) is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgage and the
other Loan Documents to the extent permitted by law.

2.3.5 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m.,

 

23



--------------------------------------------------------------------------------

New York City time, on the date when due and shall be made in lawful money of
the United States of America in immediately available funds at Lender’s office
or at such other place as Lender shall from time to time designate, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the immediately preceding Business Day.

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

Section 2.4 Prepayments.

2.4.1 Prepayments. Except as otherwise provided herein, Borrower shall not have
the right to prepay the Loan in whole or in part prior to the Stated Maturity
Date.

2.4.2 Defeasance.

(a) Conditions to Defeasance. Provided no Event of Default has occurred and is
continuing, at any time after the date which is the earlier of: (A) two
(2) years after the “startup day,” within the meaning of Section 860G(a)(9) of
the Code, of the final “real estate mortgage investment conduit,” established
within the meaning of Section 860D of the Code, that holds any note that
evidences all or any portion of the Loan or (B) three (3) years after the date
hereof (the “Defeasance Lockout Expiration Date”), Borrower may cause the
release of the Property (in whole but not in part) from the Lien of the Mortgage
and the other Loan Documents upon the satisfaction of the following conditions:

(i) not less than thirty (30) days prior written notice shall be given to Lender
specifying a date (the “Release Date”) on which the Defeasance Collateral is to
be delivered, such Release Date to occur only on a Monthly Payment Date;

(ii) all accrued and unpaid interest and all other sums due under the Note and
under the other Loan Documents up to the Release Date, including, without
limitation, all reasonable costs and expenses incurred by Lender or its agents
in connection with such release (including, without limitation, the reasonable
fees and expenses incurred by attorneys and accountants in connection with the
review of the proposed Defeasance Collateral and the preparation of the
Defeasance Security Agreement and related documentation), shall be paid in full
on or prior to the Release Date; and

(iii) Borrower shall deliver to Lender on or prior to the Release Date:

(A) an amount equal to that which is sufficient to purchase U.S. Obligations
that provide for payments (1) on or prior to, but as close as possible to and
including, all successive scheduled Monthly Payment Dates after the Release Date
through the Open Prepayment Date, and (2) in amounts equal to or greater than
the Monthly Debt Service Payment Amount through and including the Open

 

24



--------------------------------------------------------------------------------

Prepayment Date together with payment in full of the Outstanding Principal
Balance as of the Open Prepayment Date (the “Defeasance Collateral”), each of
which shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance wholly
satisfactory to Lender (including, without limitation, such instruments as may
be required by the depository institution holding such securities to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to create a first priority security interest therein in
favor of the Lender in conformity with all applicable state and federal laws
governing granting of such security interests;

(B) a pledge and security agreement, in form and substance satisfactory to
Lender in its sole discretion, creating a first priority security interest in
favor of Lender in the Defeasance Collateral (the “Defeasance Security
Agreement”), which shall provide, among other things, that any payments
generated by the Defeasance Collateral shall be paid directly to Lender and
applied by Lender in satisfaction of all amounts then due and payable hereunder
and any excess received by Lender from the Defeasance Collateral over the
amounts payable by Borrower hereunder or under the Note shall be refunded to
Borrower promptly after each Monthly Payment Date;

(C) a certificate of Borrower certifying that all of the requirements set forth
in this Section 2.4.2 have been satisfied;

(D) an opinion of counsel for Borrower in form and substance and delivered by
counsel satisfactory to Lender in its sole discretion stating, among other
things, that (1) Lender has a perfected first priority security interest in the
Defeasance Collateral and that the Defeasance Security Agreement is enforceable
against Borrower in accordance with its terms; and (2) that any REMIC Trust
formed pursuant to a Securitization will not fail to maintain its status as a
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Code as a result of such defeasance;

(E) at Lender’s request, a Rating Agency Confirmation from each applicable
Rating Agency or each such Rating Agency as is required by Lender;

(F) a certificate from a firm of independent public accountants acceptable to
Lender certifying that the Defeasance Collateral is sufficient to satisfy the
provisions of Section 2.4.2(a)(iii)(A) above;

(G) such other certificates, documents or instruments as Lender may reasonably
require; and

(H) in connection with the conditions set forth above in this
Section 2.4.2(a)(iii), Borrower hereby appoints Lender as its agent and attorney
in fact for the purpose of using the amounts delivered pursuant to
Section 2.4.2(a)(iii)(A) above to purchase the Defeasance Collateral.

 

25



--------------------------------------------------------------------------------

(b) Successor Borrower. Upon the defeasance of the Loan under this
Section 2.4.2, Borrower may, or at the option of Lender shall, assign all of its
Obligations, together with the pledged Defeasance Collateral, to a successor
entity designated by Lender in its sole discretion or, at the option of Lender,
designated by Borrower and approved by Lender (in each case, the “Successor
Borrower”). Lender shall have the right to establish or designate the Successor
Borrower and to purchase, or cause to be purchased, the Defeasance Collateral,
which rights may be exercised in Lender’s sole discretion and shall be retained
by the Lender named herein notwithstanding the transfer or securitization of the
Loan. Such successor entity shall execute an assumption agreement in form and
substance satisfactory to Lender in its sole discretion pursuant to which it
shall assume Borrower’s Obligations and the Defeasance Security Agreement. As
conditions to such assignment and assumption, Borrower shall (i) deliver to
Lender an opinion of counsel in form and substance and delivered by counsel
satisfactory to Lender in its sole discretion stating, among other things, that
such assumption agreement is enforceable against Borrower and such successor
entity in accordance with its terms and that the Note, the Defeasance Security
Agreement and the other Loan Documents, as so assumed, are enforceable against
such successor entity in accordance with their respective terms, and (ii) pay
all reasonable costs and expenses incurred by Lender or its agents in connection
with such assignment and assumption (including, without limitation, the review
of the proposed transferee and the preparation of the assumption agreement and
related documentation). Additionally, Borrower shall pay all reasonable costs
and expenses incurred by Successor Borrower, including reasonable attorneys’
fees and expenses, incurred in connection therewith. Upon such assumption,
Borrower and Guarantor shall be relieved of their respective Obligations
hereunder, under the other Loan Documents and under the Defeasance Security
Agreement other than those Obligations which are specifically intended to
survive the termination, satisfaction or assignment of this Agreement or the
exercise of Lender’s rights and remedies hereunder.

(c) Appointment as Attorney in Fact. Upon the defeasance of the Loan in
accordance with clauses (a) and (b) of this Section 2.4.2, Borrower shall have
no further right to prepay the Note pursuant to the other provisions of this
Section 2.4.2 or otherwise. In connection with the conditions set forth in this
Section 2.4.2, Borrower hereby appoints Lender as its agent and attorney-in-fact
for the purpose of purchasing the Defeasance Collateral with funds provided by
Borrower. Borrower shall pay any and all expenses incurred in the purchase of
the Defeasance Collateral and any revenue, documentary stamp or intangible taxes
or any other tax or charge due in connection with the transfer of the Note or
otherwise required to accomplish the agreements of this Section 2.4.2.

2.4.3 Open Prepayment. Notwithstanding anything to the contrary contained
herein, and provided that Borrower shall deliver to Lender a Prepayment Notice,
Borrower may prepay the entire principal balance of the Note and any other
amounts outstanding under the Note, this Agreement, or any of the other Loan
Documents, without payment of the Prepayment Fee or any other prepayment
premium, penalty or fee, on any Business Day on or after the Open Prepayment
Date. If such prepayment is not made on a Monthly Payment Date, Borrower shall
also pay interest that would have accrued on the principal balance of the Note
to, but not including, the next Monthly Payment Date.

2.4.4 Mandatory Prepayments. If Lender is not obligated to make Net Proceeds
available to Borrower for Restoration, on the next occurring Monthly Payment
Date following the date on which (a) Lender actually receives any Net Proceeds,
and (b) Lender has determined

 

26



--------------------------------------------------------------------------------

that such Net Proceeds shall be applied against the Debt, Borrower shall prepay,
or authorize Lender to apply Net Proceeds as a prepayment of, the Debt in an
amount equal to one hundred percent (100%) of such Net Proceeds. Except during
an Event of Default, such Net Proceeds shall be applied by Lender as follows in
the following order of priority: First, to all amounts (other than principal and
interest) then due and payable under the Loan Documents, including any costs and
expenses of Lender in connection with such prepayment); Second; accrued and
unpaid interest at the Interest Rate; and Third, to principal. Notwithstanding
anything herein to the contrary, so long as no monetary Event of Default is
continuing, no Prepayment Fee or any other prepayment premium, penalty or fee
shall be due in connection with any prepayment made pursuant to this
Section 2.4.4. Any partial principal prepayment under this Section 2.4.4 shall
be applied to the last payments of principal due under the Loan.

2.4.5 Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower and
accepted by Lender or is otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed to be
a voluntary prepayment by Borrower in violation of the prohibition against
prepayment set forth in Section 2.4.1 hereof, and Borrower shall pay, as part of
the Debt, all of: (i) all accrued interest at the Interest Rate and, if such
tender and acceptance is not made on a Monthly Payment Date, interest that would
have accrued on the Debt to, but not including, the next Monthly Payment Date,
and (ii) an amount equal to the Prepayment Fee.

Section 2.5 Release of Property.

2.5.1 Release Upon Defeasance. If Borrower has elected to defease the Note and
the requirements of Section 2.4.2 have been satisfied, the Property shall be
released from the Lien of the Mortgage and the other Loan Documents, and the
Defeasance Collateral pledged pursuant to the Defeasance Security Agreement
shall constitute the only collateral which shall secure the Note and all other
Obligations. In connection with the release of the Lien, Borrower shall submit
to Lender, not less than thirty (30) days prior to the Release Date (or such
shorter time as is acceptable to Lender in its sole discretion), a release of
Lien (and related Loan Documents) for execution by Lender. Such release shall be
in a form appropriate in the jurisdiction in which the Property is located and
contain standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such release in
accordance with the terms of this Agreement. Borrower shall pay all costs, taxes
and expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees. Borrower, pursuant to the Defeasance
Security Agreement, shall authorize and direct that the payments received from
Defeasance Collateral be made directly to Lender and applied to satisfy the
Obligations, including payment in full of the Outstanding Principal Balance as
of the Open Prepayment Date.

2.5.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of the Debt in accordance with the
terms and provisions of the Loan Documents, release the Lien of the Mortgage. In
connection with the release of the Lien, Borrower shall submit to Lender, not
less than thirty (30) days prior to the Repayment Date (or such shorter time as
is acceptable to Lender in its sole discretion), a release of Lien (and related
Loan Documents) for execution by Lender. Such release shall be in a form

 

27



--------------------------------------------------------------------------------

appropriate in the jurisdiction in which the Property is located and contain
standard provisions protecting the rights of the releasing lender. Borrower
shall pay all costs, taxes and expenses associated with the release of the Lien
of the Mortgage, including Lender’s reasonable attorneys’ fees.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Borrower Representations. Borrower represents and warrants that,
except to the extent (if any) disclosed on Schedule IV hereto with reference to
a specific subsection of this Section 3.1 as of the date hereof:

3.1.1 Organization; Special Purpose. Each of Borrower and each SPC Party is duly
organized, validly existing and in good standing with full power and authority
to own its assets and conduct its business, and is duly qualified and in good
standing in the jurisdiction in which the Property is located and in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and Borrower has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents by it, and has the power and authority to execute,
deliver and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby. Each of Borrower and each SPC Party is a
Special Purpose Bankruptcy Remote Entity.

3.1.2 Proceedings; Enforceability. This Agreement and the other Loan Documents
have been duly authorized, executed and delivered by Borrower and constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, any SPC Party
or Guarantor including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable, and none of Borrower, any SPC Party or
Guarantor have asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

3.1.3 No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and the performance of its Obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any Lien on any of
Borrower’s assets or property (other than pursuant to the Loan Documents).

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s Knowledge, threatened against Borrower, any SPC Party,
Guarantor, the Manager or the Property in any court or by or before any other
Governmental Authority which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

3.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect. Borrower is not in default with respect to any order or decree
of any court or any order, regulation or demand of any Governmental Authority,
which default might have consequences that would reasonably be expected to have
a Material Adverse Effect. To Borrower’s Knowledge, Borrower is not in default
in any material respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any Permitted Encumbrance
or any other agreement or instrument to which it is a party or by which it or
the Property is bound. Other than the Leases and the Management Agreement,
Borrower is not a party to any agreement requiring payments by Borrower in
excess of Fifty Thousand Dollars ($50,000) in the aggregate or with a term of
one year or more (unless cancellable on thirty (30) days or less notice without
the payment of termination fees or payments of any kind).

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.

3.1.7 Property; Title.

(a) Borrower has good, marketable and insurable title to the real property
comprising part of the Property and good title to the balance of the Property
owned by it, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (i) a valid, first priority,
perfected Lien on Borrower’s interest in the Property, subject only to Permitted
Encumbrances, and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to the Permitted
Encumbrances. There are no mechanics’, materialman’s or other similar Liens or
claims which have been filed for work, labor or materials affecting the Property
which are or may be Liens prior to, or equal or coordinate with, the Lien of the
Mortgage. None of the Permitted Encumbrances, individually or in the aggregate,
(a) materially interfere with the benefits of the security intended to be
provided by the Mortgage and this Agreement, (b) materially and adversely affect
the value of the Property, (c) impair the use or operations of the Property (as
currently used), or (d) impair Borrower’s ability to pay its Obligations in a
timely manner.

(b) All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgage, have been paid or are being paid simultaneously herewith. All
taxes and governmental assessments due and owing in respect of the Property have
been paid, or an escrow of funds in an amount sufficient to cover such payments
has been established hereunder or are insured against by the Title Insurance
Policy.

 

29



--------------------------------------------------------------------------------

(c) The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of the Property.

(d) No Condemnation or other proceeding has been commenced or, to Borrower’s
Knowledge, is contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.

(e) There are no pending, or to Borrower’s Knowledge proposed, special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

3.1.8 ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrower, Guarantor and the ERISA Affiliates do not sponsor, are not
obligated to contribute to, and are not themselves an “employee benefit plan,”
as defined in Section 3(3) of ERISA or Section 4975 of the Code, (ii) none of
the assets of Borrower or Guarantor constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified in operation by Section 3(42) of ERISA, (iii) Borrower and Guarantor
are not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA, and (iv) transactions by or with Borrower or Guarantor
are not and will not be subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans. As of the date
hereof, neither Borrower, nor any ERISA Affiliate maintains, sponsors or
contributes to or has any obligations with respect to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37)(A) of ERISA). Borrower has not engaged in
any transaction in connection with which it could be subject to either a
material civil penalty assessed pursuant to the provisions of Section 502 of
ERISA or a material tax imposed under the provisions of Section 4975 of the
Code.

3.1.9 Compliance. Except as may be described in that certain Zoning and Site
Requirements Summary, dated as of October 31, 2014, prepared by The Planning &
Zoning Resource Corporation, to Borrower’s Knowledge, Borrower and the Property
and the use thereof comply in all material respects with all applicable Legal
Requirements, including, without limitation, building and zoning ordinances and
codes. Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority. There has not been committed by
Borrower or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government or any
other Governmental Authority the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents. On the Closing Date, the Improvements at the
Property were in material compliance with applicable law. In the event that all
or any part of the Improvements are destroyed or damaged, said Improvements can
be legally reconstructed to their condition prior to such damage or destruction,
and thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. To Borrower’s Knowledge, all certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits, required for the legal use, occupancy and
operation of the Property have been obtained and are in full force and effect.
The use being made of the Property is in conformity with the certificate of
occupancy issued for the Property.

 

30



--------------------------------------------------------------------------------

3.1.10 Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (i) are true, complete and correct in all material
respects as of the date of such reports, (ii) accurately represent in all
material respects the financial condition of the Property as of the date of such
reports, and (iii) have been prepared in accordance with the Approved Accounting
Method throughout the periods covered, except as disclosed therein. Borrower
does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and would reasonably be
expected to have a Material Adverse Effect, except as referred to or reflected
in said financial statements. Since the date of the financial statements, there
has been no material adverse change in the financial condition, operations or
business of Borrower or the Property from that set forth in said financial
statements.

3.1.11 Easements; Utilities and Public Access. Except as may be set forth in the
Survey, to Borrower’s Knowledge, all easements, cross easements, licenses, air
rights and rights-of-way or other similar property interests (collectively,
“Easements”), if any, necessary for the full utilization of the Improvements for
their intended purposes have been obtained, are described in the Title Insurance
Policy and are in full force and effect without default thereunder. To
Borrower’s Knowledge, the Property has rights of access to public ways and is
served by water, sewer, sanitary sewer and storm drain facilities adequate to
service the Property for its intended uses. To Borrower’s Knowledge, all public
utilities necessary or convenient to the full use and enjoyment of the Property
are located in the public right-of-way abutting the Property, and all such
utilities are connected so as to serve the Property without passing over other
property absent a valid irrevocable easement. To Borrower’s Knowledge, all roads
necessary for the use of the Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

3.1.12 Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

3.1.13 Flood Zone. Except as may be set forth in the Survey, to the Borrower’s
Knowledge, none of the Improvements on the Property are located in an area
identified by the Federal Emergency Management Agency as a special flood hazard
area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) hereof is in full force and effect with respect to the
Property.

3.1.14 Physical Condition. Except as may be expressly set forth in the Physical
Conditions Report, to Borrower’s Knowledge, the Property, including all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects (ordinary wear and tear excepted); to
Borrower’s Knowledge there exists no structural or other material defects or
damages in the Property, whether latent or otherwise, and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which

 

31



--------------------------------------------------------------------------------

would adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

3.1.15 Boundaries. Except as shown on the Survey, to Borrower’s Knowledge, all
of the Improvements which were included in determining the appraised value of
the Property lie wholly within the boundaries and building restriction lines of
the Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances affecting the Property encroach
upon any of the Improvements, so as to have a Material Adverse Effect.

3.1.16 Leases. The Property is not subject to any leases other than the Leases
described in the rent roll attached hereto as Schedule I and made a part hereof,
which rent roll is true, complete and accurate in all respects as of the Closing
Date. The copies of the Leases delivered to Lender are true and complete, and
there are no oral agreements with respect thereto. Borrower is the owner and
lessor of landlord’s interest in the Leases. No Person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases. To Borrower’s Knowledge, the current Leases are
in full force and effect and there are no defaults thereunder by either party
and there are no conditions that, with the passage of time or the giving of
notice, or both, would constitute defaults thereunder. No Rent has been paid
more than one (1) month in advance of its due date. All security deposits are
held by Borrower in accordance with applicable law. All work to be performed by
Borrower under each Lease has been performed as required and has been accepted
by the applicable Tenant, and any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Borrower to any Tenant has already been received by such Tenant. To
Borrower’s Knowledge, each Tenant under a Major Lease is free from bankruptcy or
reorganization proceedings. There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is outstanding. To Borrower’s Knowledge, no Tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such Tenant holds its leased premises under assignment or
sublease, nor does anyone except such Tenant and its employees occupy such
leased premises. No Tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the leased premises or
the building of which the leased premises are a part. No Tenant under any Lease
has any right or option for additional space in the Improvements.

3.1.17 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state, commonwealth, district and
local tax returns required to be filed and has paid or made adequate provision
for the payment of all federal, state, commonwealth, district and local taxes,
charges and assessments payable by Borrower. Borrower’s tax returns (if any)
properly reflect the income and taxes of Borrower for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable tax authority upon audit.

3.1.18 No Fraudulent Transfer. Borrower (i) has not entered into the transaction
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and (ii) received reasonably equivalent value in exchange for its
Obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities,

 

32



--------------------------------------------------------------------------------

including subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is, and immediately following the
making of the Loan, will be, greater than Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured. Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur Indebtedness and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such Indebtedness and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of the obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or to Borrower’s
Knowledge any of Borrower GP, Guarantor or REIT, and neither Borrower nor to
Borrower’s Knowledge any of Borrower GP, Guarantor or REIT has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. Neither Borrower nor to Borrower’s Knowledge any of
Borrower GP, Guarantor or REIT are contemplating either the filing of a petition
by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of Borrower’s assets or properties, and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or Borrower GP, Guarantor or REIT.

3.1.19 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

3.1.20 Organizational Chart. The organizational chart attached as Schedule III,
relating to Borrower and certain Affiliates and other parties, is true, complete
and correct on and as of the date hereof. No Person other than those Persons
shown on Schedule III have any ownership interest in, or right of control,
directly or indirectly, in Borrower.

3.1.21 Organizational Status. Borrower’s exact legal name, organizational type
(e.g., corporation, limited liability company), the jurisdiction in which
Borrower is organized, Borrower’s Tax I.D. number and Borrower’s Organizational
I.D. number are set forth on the organizational chart attached hereto as
Schedule III.

3.1.22 Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

3.1.23 No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

3.1.24 Purchase Options. Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of third parties.

 

33



--------------------------------------------------------------------------------

3.1.25 FIRPTA. Borrower is not a “foreign person” within the meaning of Sections
1445 or 7701 of the Code.

3.1.26 Investment Company Act. Borrower is not (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

3.1.27 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading in any material
respect. There is no material fact presently known to Borrower which has not
been disclosed to Lender which has or could reasonably be expected to have a
Material Adverse Effect.

3.1.28 Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower nor, to Borrower’s Knowledge, any other party to any
Operations Agreement, is in default thereunder, and to Borrower’s Knowledge,
there are no conditions which, with the passage of time or the giving of notice,
or both, would constitute a default thereunder.

3.1.29 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

3.1.30 Compliance with Prescribed Laws. None of Borrower or any Person who
Controls Borrower currently is identified by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) or otherwise qualifies as a
Embargoed Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns a direct or indirect equity interest in
Borrower is an Embargoed Person or is Controlled by an Embargoed Person.
Borrower is not in violation of any Prescribed Laws.

3.1.31 Use of Property. The Property is used exclusively as an office building
and other appurtenant and related uses.

Section 3.2 Survival of Representations. The representations and warranties set
forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE 4

BORROWER COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

Section 4.1 Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

 

34



--------------------------------------------------------------------------------

Section 4.2 Due on Sale and Encumbrance; Transfers of Interests. Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its stockholders, general partners and members, as applicable, and
principals of Borrower in owning and operating properties such as the Property
in agreeing to make the Loan, and will continue to rely on Borrower’s ownership
of the Property as a means of maintaining the value of the Property as security
for repayment of the Debt and the performance of the Other Obligations. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property. Therefore, without the prior written consent of Lender,
but, in each instance, subject to the provisions of Article 7, neither Borrower
nor SPC Party nor any other Person having a direct or indirect ownership or
beneficial interest in Borrower or SPC Party shall sell, convey, mortgage,
grant, bargain, encumber, pledge, assign or transfer the Property or any part
thereof, or any interest, direct or indirect, in Borrower or any SPC Party,
whether voluntarily or involuntarily (a “Transfer”). A Transfer within the
meaning of this Section 4.2 shall be deemed to include (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower for the leasing
of all or a substantial part of the Property for any purpose other than the
actual occupancy by a space Tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Rents; (iii) if Borrower, Guarantor or any
general partner, managing member or controlling shareholder of Borrower or
Guarantor is a corporation, the voluntary or involuntary sale, conveyance or
transfer of such corporation’s stock (or the stock of any corporation directly
or indirectly controlling such corporation by operation of law or otherwise) or
the creation or issuance of new stock; (iv) if Borrower, SPC Party, any
Guarantor or any general partner, managing member or controlling shareholder of
Borrower, SPC Party, or any Guarantor is a limited or general partnership, joint
venture or limited liability company, the change, removal, resignation or
addition of a general partner, managing partner, limited partner, joint venturer
or member or the transfer of the partnership interest of any general partner,
managing partner or limited partner or the transfer of the interest of any joint
venturer or member; (v) if the Manager is an Affiliate of the Borrower, the
ownership, management or control of Manager is transferred; and (vi) any pledge,
hypothecation, assignment, transfer or other encumbrance of any direct or
indirect ownership interest in Borrower or any SPC Party.

Section 4.3 Liens. Borrower shall not create, incur, assume or permit to exist
any Lien on any direct or indirect interest in Borrower or any SPC Party, or any
portion of the Property, except for the Permitted Encumbrances and Permitted
Transfers. After prior notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, conducted in good faith and with due
diligence, the amount or validity of any Liens, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Liens, together with all costs, interest and penalties which
may be payable in connection therewith; (v) to insure the payment of such Liens,
Borrower shall deliver to Lender either (A) cash, or other security as may be
approved by Lender, in an amount equal to one hundred twenty-five percent
(125%) of the contested amount or (B) a payment and performance bond in an
amount equal to one hundred percent (100%) of the contested amount from a surety
acceptable to Lender in its reasonable discretion, (vi) failure to pay such
Liens will

 

35



--------------------------------------------------------------------------------

not subject Lender to any civil or criminal liability, (vii) such contest shall
not affect the ownership, use or occupancy of the Property, and (viii) Borrower
shall, upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (vii) of this Section 4.3. Lender may pay over
any such cash or other security held by Lender to the claimant entitled thereto
at any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any related Lien.

Section 4.4 Special Purpose. Without in any way limiting the provisions of this
Article 4, each of Borrower and each SPC Party shall at all times be a Special
Purpose Bankruptcy Remote Entity. Neither Borrower nor any SPC Party shall
directly or indirectly make any change, amendment or modification to its or such
SPC Party’s organizational documents, or otherwise take any action which could
result in Borrower or any SPC Party not being a Special Purpose Bankruptcy
Remote Entity.

Section 4.5 Existence; Compliance with Legal Requirements. Each of Borrower and
each SPC Party shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
permits, franchises and all applicable governmental authorizations necessary for
the operation of the Property and comply with all Legal Requirements applicable
to it and the Property.

Section 4.6 Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied, assessed or imposed prior to delinquency
without payment of any penalties, and shall furnish to Lender receipts for the
payment of the Taxes and the Other Charges (provided, however, that Borrower
need not pay Taxes directly nor furnish such receipts for payment of Taxes to
the extent that funds to pay for such Taxes have been deposited into the Tax
Account pursuant to Section 6.3). Borrower shall not permit or suffer, and shall
promptly discharge, any Lien or charge against the Property with respect to
Taxes and Other Charges, and shall promptly pay for all utility services
provided to the Property. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Taxes or Other Charges,
provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (iii) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of Taxes
or Other Charges from the Property; (vi) Borrower shall deposit with Lender
cash, or other security as may be approved by Lender, in an amount equal to one
hundred twenty-five percent (125%) of the contested amount, to insure the
payment of any such Taxes or Other Charges, together with all interest and
penalties thereon, (vii) failure to pay such Taxes or Other Charges will not
subject Lender to any civil or criminal liability, (viii) such contest shall not
affect the ownership, use or occupancy of the Property, and (ix) Borrower shall,
upon request by Lender, give Lender prompt notice of the status of such
proceedings and/or confirmation of the continuing satisfaction of the conditions
set forth in clauses (i) through (viii) of this Section 4.6. Lender may pay over
any such cash or other security held by Lender to the claimant

 

36



--------------------------------------------------------------------------------

entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or the Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated cancelled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any related Lien.

Section 4.7 Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
the Property, Borrower, any SPC Party, Manager or Guarantor which might
materially adversely affect the Property or Borrower’s, such SPC Party’s,
Manager’s or Guarantor’s condition (financial or otherwise) or business
(including Borrower’s ability to perform its Obligations hereunder or under the
other Loan Documents).

Section 4.8 Title to the Property. Borrower shall warrant and defend (a) its
title to the Property and every part thereof, subject only to Permitted
Encumbrances and (b) the validity and priority of the Liens of the Mortgage, the
Assignment of Leases and this Agreement on the Property, subject only to
Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Lender shall give Borrower notice of any claims made against Lender
or Lender’s interest in the Property and Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property, other than as
permitted hereunder, is claimed by another Person.

Section 4.9 Financial Reporting.

4.9.1 Generally. Borrower shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records, in accordance with the
Approved Accounting Method, reflecting the financial affairs of Borrower and all
items of income and expense in connection with the operation of the Property.
Lender shall have the right from time to time during normal business hours upon
reasonable notice to Borrower to examine such books and records at the office of
Borrower or other Person maintaining such books and records and to make such
copies or extracts thereof as Lender shall desire. After an Event of Default,
Borrower shall pay any costs incurred by Lender to examine such books, records
and accounts, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

4.9.2 Quarterly Reports. Not later than forty-five (45) days following the end
of each fiscal quarter, Borrower shall deliver to Lender:

(i) unaudited financial statements, internally prepared in accordance with GAAP
including a balance sheet and profit and loss statement as of the end of such
quarter and for the corresponding quarter of the previous year, and a statement
of revenues and expenses for such quarter and the year to date, and a comparison
of the year to date results with (i) the results for the same period of the
previous year, (ii) the results that had been projected by Borrower for such
period and (iii) the Annual Budget for such period and the Fiscal Year. Such
statements for each quarter shall be accompanied by an Officer’s Certificate
certifying to the best of the signer’s knowledge, (A) that such statements
fairly represent the financial condition and results of operations of Borrower,
(B) that as of the date of such Officer’s Certificate, no Event of Default
exists under this Agreement, the Note or any other Loan Document or, if so,
specifying the nature and status of each such Event of Default and the action
then being taken by Borrower or proposed to be taken to remedy such Event of
Default and (C) the amount by which

 

37



--------------------------------------------------------------------------------

actual Operating Expenses were greater than or less than the Operating Expenses
anticipated in the applicable Annual Budget. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof; and

(ii) a true, correct and complete rent roll for the Property, dated as of the
last month of such fiscal quarter, showing the percentage of gross leasable area
of the Property, if any, leased as of the last day of the preceding calendar
quarter, the current annual rent for the Property, the expiration date of each
Lease, whether to Borrower’s Knowledge any portion of the Property has been
sublet, and if it has, the name of the subtenant, and such rent roll shall be
accompanied by an Officer’s Certificate certifying that such rent roll is true,
correct and complete in all material respects as of its date and stating whether
Borrower, within the past three (3) months, has issued a notice of default with
respect to any Lease which has not been cured and the nature of such default.

4.9.3 Annual Reports. Borrower shall deliver to Lender:

(i) Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, financial statements prepared by an independent certified
public accountant in accordance with the Approved Accounting Method, covering
the Property, including a balance sheet as of the end of such year, a statement
of revenues and expenses for such year and the fourth quarter thereof, and
stating in comparative form the figures for the previous Fiscal Year and the
Annual Budget for such Fiscal Year, as well as the supplemental schedule of net
income or loss presenting the net income or loss for the Property and occupancy
statistics for the Property, and copies of all federal income tax returns to be
filed. Such annual financial statements shall be accompanied by an Officer’s
Certificate in the form required pursuant to Section 4.9.2(i) above; and

(ii) Not later than ninety (90) days after the end of each Fiscal Year of
Borrower’s operations, an annual summary of any and all Capital Expenditures
made at the Property during the prior twelve (12) month period.

4.9.4 Other Reports.

(a) Borrower shall deliver to Lender, within ten (10) Business Days of the
receipt thereof by Borrower, a copy of all reports prepared by Manager pursuant
to the Management Agreement, including, without limitation, the Annual Budget
and any inspection reports.

(b) Borrower shall, within ten (10) Business Days after request by Lender or, if
all or part of the Loan is being or has been included in a Securitization, by
the Rating Agencies, furnish or cause to be furnished to Lender and, if
applicable, the Rating Agencies, in such manner and in such detail as may be
reasonably requested by Lender or the Rating Agencies, such reasonable
additional information as may be reasonably requested with respect to the
Property.

(c) Borrower shall furnish or cause to be furnished to Lender, upon request, any
financial data or financial statements prepared by or on behalf of a Tenant
under any Lease Sweep Lease, to the extent such financial data or statements
were actually delivered to Borrower.

 

38



--------------------------------------------------------------------------------

4.9.5 Annual Budget. Borrower shall submit to Lender by November 1 of each year
the Annual Budget for the succeeding Fiscal Year. During the continuance of a
Trigger Period, Lender shall have the right to approve each Annual Budget (which
approval shall not be unreasonably withheld so long as no Event of Default is
continuing). Annual Budgets delivered to Lender (other than during the
continuance of a Trigger Period) or approved by Lender during the continuance of
a Trigger Period) shall hereinafter be referred to as an “Approved Annual
Budget”. During the continuance of a Trigger Period, until such time that any
Annual Budget has been approved by Lender, the prior Approved Annual Budget
shall apply for all purposes hereunder (with such adjustments as reasonably
determined by Lender to reflect actual increases in Taxes, Insurance Premiums
and utilities expenses). To the extent Lender has approval rights over an Annual
Budget pursuant to this Section 4.9.5, neither Borrower nor Manager shall change
or modify the Annual Budget that has been approved by Lender without the prior
written consent of Lender. During the continuance of a Trigger Period, Lender
may require Borrower, on a quarterly basis, to furnish to Lender for approval
(which approval shall not be unreasonably withheld provided no Event of Default
exists) an updated Annual Budget.

4.9.6 Extraordinary Operating Expenses. During the continuance of a Trigger
Period, in the event that Borrower incurs an extraordinary operating expense not
set forth in the Approved Annual Budget (each an “Extraordinary Operating
Expense”), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Operating Expense for Lender’s
approval. Any Extraordinary Operating Expense approved by Lender is referred to
herein as an “Approved Extraordinary Operating Expense”. Any Funds distributed
to Borrower for the payment of Approved Extraordinary Operating Expenses
pursuant to Section 6.12.1 shall be used by Borrower only to pay for such
Approved Extraordinary Operating Expenses or reimburse Borrower for such
Approved Extraordinary Operating Expenses, as applicable.

Section 4.10 Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance written notice. Lender or its
agents, representatives, consultants and employees as part of any inspection may
take soil, air, water, building material and other samples from the Property,
subject to the rights of Tenants under Leases.

Section 4.11 Leases.

4.11.1 Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases and all proposed
leases shall provide for rental rates and terms comparable to existing local
market rates and shall be arm’s length transactions with bona fide, independent
third-party Tenants. Within ten (10) days after the execution of a Lease or any
renewals, amendments or modification of a Lease, Borrower shall deliver to
Lender a copy thereof, together with Borrower’s certification that such Lease
(or such renewal, amendment or modification) was entered into in accordance with
the terms of this Agreement.

4.11.2 Approvals.

(a) Any Lease and any renewals, amendments or modification of a Lease (provided
such Lease or Lease renewal, amendment or modification is not a Major Lease (or
a renewal, amendment or modification to a Major Lease) that meets the following
requirements may be entered into by Borrower without Lender’s prior consent:
(i) is a Qualified Lease, (ii)

 

39



--------------------------------------------------------------------------------

with respect to a Lease that is not a Qualified Lease, provides for economic
terms, including rental rates, comparable to existing local market rates for
similar properties, (iii) with respect to a Lease that is not a Qualified Lease,
has a term (together with all extension and renewal options) of not less than
three (3) years or more than ten (10) years, (iv) unless a subordination,
non-disturbance and attornment agreement is delivered pursuant to this
Section 4.11.2, provides that such Lease is subordinate to the Mortgage and the
Assignment of Leases and that the Tenant thereunder will attorn to Lender and
any purchaser at a foreclosure sale, (v) is with Tenants that are creditworthy,
(vi) is not with an Affiliate of Borrower or any Guarantor, and (vii) does not
contain any option to purchase, any right of first refusal to purchase, any
right of Tenant to terminate (except if such termination right is triggered by
the destruction or condemnation of substantially all of the Property) or any
other terms which would materially adversely affect the Lien priority of the
Mortgage or the enforcement of Lender’s rights under the Loan Documents. All
other Leases (including Major Leases) and all renewals, amendments and
modifications thereof executed after the date hereof shall be subject to
Lender’s prior approval.

(b) Borrower shall not permit or consent to any assignment or sublease of any
Major Lease without Lender’s prior written approval (other than assignments or
subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of Borrower). Lender,
at Borrower’s sole cost and expense, shall execute and deliver its standard form
of subordination, non-disturbance and attornment agreement to Tenants under any
future Major Lease approved by Lender upon request, with such commercially
reasonable changes as may be requested by such Tenants and which are acceptable
to Lender.

(c) Borrower shall have the right, without the consent or approval of Lender, to
terminate or accept a surrender of any Lease that is not a Major Lease so long
as such termination or surrender is (i) by reason of a tenant default and
(ii) in a commercially reasonable manner to preserve and protect the Property.

(d) Notwithstanding anything to the contrary contained in this Section 4.11.2,
provided no Event of Default is continuing, whenever Lender’s approval or
consent is required pursuant to the provisions of this Section 4.11.2, Lender’s
consent shall be deemed given if:

(i) the first correspondence from Borrower to Lender requesting such approval or
consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous (in a font size that is not less than fourteen (14)) legend at the
top of the first page thereof stating that “FIRST NOTICE: THIS IS A REQUEST FOR
CONSENT. FAILURE TO RESPOND TO THIS REQUEST WITHIN SEVEN (7) BUSINESS DAYS MAY
RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is accompanied by the
information and documents required above, and any other information reasonably
requested by Lender in writing prior to the expiration of such seven
(7) Business Day period in order to adequately review the same has been
delivered; and

(ii) if Lender fails to respond or to deny such request for approval in writing
within the first ten (10) Business Days of such twenty (20) Business Day period,
a second notice requesting approval is delivered to Lender from Borrower in an
envelope marked “PRIORITY” containing a bold-faced, conspicuous (in a font size
that is not less

 

40



--------------------------------------------------------------------------------

than fourteen (14)) legend at the top of the first page thereof stating that
“SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR CONSENT. IF YOU FAIL TO PROVIDE
A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR
MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING WITHIN SEVEN
(7) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN” and Lender fails to
provide a substantive response to such request for approval within such seven
(7) Business Day period.

4.11.3 Covenants. Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the Tenants thereunder to be observed or performed in a commercially
reasonable manner, provided, however, Borrower shall not terminate or accept a
surrender of a Major Lease without Lender’s prior approval; (iii) shall not
collect any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); and
(v) shall not alter, modify or change any Lease so as to reduce the amount of
rent, change the payment date for rent, change the expiration date, grant any
option for additional space or term, materially reduce the obligations of the
Tenant or increase the obligations of the lessor. Upon request, Borrower shall
furnish Lender with executed copies of all Leases. Borrower shall promptly send
copies to Lender of all written notices of material default which Borrower shall
receive under the Leases.

4.11.4 Security Deposits. All security deposits of Tenants, whether held in cash
or any other form, shall be held in compliance with all Legal Requirements,
shall not be commingled with any other funds of Borrower. During the continuance
of an Event of Default, Borrower shall, upon Lender’s request, if permitted by
applicable Legal Requirements, cause all such security deposits (and any
interest theretofore earned thereon) to be transferred into the Deposit Account
(which shall then be held by Deposit Bank in a separate Account), which shall be
held by Deposit Bank subject to the terms of the Leases. Any bond or other
instrument which Borrower is permitted to hold in lieu of cash security deposits
under any applicable Legal Requirements (i) shall be maintained in full force
and effect in the full amount of such deposits unless replaced by cash deposits
as herein above described, (ii) shall be issued by an institution reasonably
satisfactory to Lender, (iii) shall, if permitted pursuant to any Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), and (iv) shall in all respects comply
with any applicable Legal Requirements and otherwise be satisfactory to Lender.
Borrower shall, upon request, provide Lender with evidence satisfactory to
Lender of Borrower’s compliance with the foregoing.

Section 4.12 Repairs; Maintenance and Compliance; Alterations.

4.12.1 Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or Equipment
(except for alterations performed in accordance with Section 4.12.2 below and
normal replacement of Equipment with Equipment of equivalent value and
functionality). Borrower shall promptly comply with all Legal Requirements and
immediately cure properly any violation of a Legal Requirement. Borrower shall
notify Lender in writing

 

41



--------------------------------------------------------------------------------

within one (1) Business Day after Borrower first receives notice of any such
non-compliance. Borrower shall promptly repair, replace or rebuild any part of
the Property that becomes damaged, worn or dilapidated and shall complete and
pay for any Improvements at any time in the process of construction or repair.

4.12.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Improvements and Equipment which (i) do not constitute a Material
Alteration, (ii) do not adversely affect Borrower’s financial condition or the
value or net operating income of the Property and (iii) are in the ordinary
course of Borrower’s business. Borrower shall not perform any Material
Alteration without Lender’s prior written consent, not to be unreasonably
withheld. Lender may, as a condition to giving its consent to a Material
Alteration, require that Borrower deliver to Lender security for payment of the
cost of such Material Alteration and as additional security for Borrower’s
Obligations under the Loan Documents, which security may be any of the
following: (i) cash, (ii) U.S. Obligations, or (iii) other securities acceptable
to Lender, provided that Lender shall have received a Rating Agency Confirmation
as to the form and issuer of same, or (v) a completion bond. Such security shall
be in an amount equal to the excess of the total unpaid amounts incurred and to
be incurred with respect to such alterations to the Improvements (other than
such amounts to be paid or reimbursed by Tenants under the Leases) over the
Alteration Threshold, and Lender may apply such security from time to time at
the option of Lender to pay for such alterations. Upon substantial completion of
any Material Alteration, Borrower shall provide evidence satisfactory to Lender
that (i) the Material Alteration was constructed in accordance with applicable
Legal Requirements, (ii) all contractors, subcontractors, materialmen and
professionals who provided work, materials or services in connection with the
Material Alteration have been paid in full and have delivered unconditional
releases of liens, and (iii) all material licenses and permits necessary for the
use, operation and occupancy of the Material Alteration (other than those which
depend on the performance of tenant improvement work) have been issued. If
Borrower has provided cash security, as provided above, such cash shall be
released by Lender to fund such Material Alterations, and if Borrower has
provided non-cash security, as provided above, except to the extent applied by
Lender to fund such Material Alterations, Lender shall release and return such
security upon Borrower’s satisfaction of the requirements of the preceding
sentence.

Section 4.13 Property Management.

4.13.1 No Management Agreement. Borrower (a) is not, as of the date hereof,
party to any agreement relating to the management or operation of the Property
and (b) shall not enter into any other agreement relating to the management or
operation of the Property with any Person (other than a Qualified Manager)
without the express consent of Lender, which consent shall not be unreasonably
withheld; provided, however, such consent may be conditioned upon Borrower
delivering a Rating Agency Confirmation from each applicable rating agency as to
such new property manager and management agreement. If at any time Lender
consents to the appointment of a new property manager, such new property manager
and Borrower shall, as a condition of Lender’s consent, execute (i) a management
agreement in form and substance reasonably acceptable to Lender, and (ii) a
subordination of management agreement in form and substance reasonably
acceptable to Lender.

4.13.2 Appointment or Replacement Manager. Lender shall have the right to
require Borrower to appoint or replace a property manager with (x) a Qualified
Manager selected by

 

42



--------------------------------------------------------------------------------

Borrower or (y) another property manager chosen by Borrower and approved by
Lender (provided, that such approval may be conditioned upon Borrower delivering
a Rating Agency Confirmation as to such new property manager and management
agreement): (i) at any time during the continuance of an Event of Default or
(ii) if a property manager has been appointed during an Event of Default and
(A) such Manager shall be in default under its Management Agreement beyond any
applicable notice and cure period, (B) such Manager shall become insolvent or a
debtor in any bankruptcy or insolvency proceeding, or (C) such Manager has
engaged in gross negligence, fraud, willful misconduct or misappropriation of
funds.

4.13.3 Appointed Manager. In the event that a Manager is appointed pursuant to
Section 4.13.2 above:

(a) Borrower shall (i) cause Manager to manage the Property in accordance with
the Management Agreement, (ii) diligently perform and observe all of the terms,
covenants and conditions of the Management Agreement on the part of Borrower to
be performed and observed, (iii) promptly notify Lender of any material default
under the Management Agreement of which it is aware, (iv) promptly deliver to
Lender a copy of each financial statement, business plan, capital expenditures
plan, report and estimate received by it under the Management Agreement, and
(v) promptly enforce the performance and observance of all of the covenants
required to be performed and observed by Manager under the Management
Agreement. If Borrower shall default in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
Borrower to be performed or observed, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, and without
waiving or releasing Borrower from any of its Obligations hereunder or under the
Management Agreement, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed or observed.

(b) Borrower shall not (i) surrender, terminate, cancel, modify, renew or extend
the Management Agreement, (ii) enter into any other agreement relating to the
management or operation of the Property with Manager or any other Person,
(iii) consent to the assignment by Manager of its interest under the Management
Agreement, or (iv) waive or release any of its rights and remedies under the
Management Agreement, in each case without the express consent of Lender, which
consent shall not be unreasonably withheld; provided, however, with respect to a
new property manager such consent may be conditioned upon Borrower delivering a
Rating Agency Confirmation from each applicable rating agency as to such new
property manager and management agreement. Notwithstanding the foregoing,
however, provided no Event of Default is continuing, the approval of Lender and
the Rating Agencies shall not be required with respect to the appointment of a
Qualified Manager. If at any time Lender consents to the appointment of a new
property manager or a Qualified Manager is appointed, such new property manager
(including a Qualified Manager) and Borrower shall, as a condition of Lender’s
consent, execute (i) a management agreement in form and substance reasonably
acceptable to Lender, and (ii) a subordination of management agreement in a form
reasonably acceptable to Lender.

(c) Lender shall have the right to require Borrower to replace the Manager with
(x) an Unaffiliated Qualified Manager selected by Borrower or (y) another
property

 

43



--------------------------------------------------------------------------------

manager chosen by Borrower and approved by Lender (provided, that such approval
may be conditioned upon Borrower delivering a Rating Agency Confirmation as to
such new property manager and management agreement) upon the occurrence of any
one or more of the following events: (i) at any time during the continuance of
an Event of Default, (ii) if at any time the Debt Service Coverage Ratio falls
below 1.10:1.00, as determined by Lender, (iii) if Manager shall be in default
under the Management Agreement beyond any applicable notice and cure period,
(iv) if Manager shall become insolvent or a debtor in any bankruptcy or
insolvency proceeding, or (v) if at any time the Manager has engaged in gross
negligence, fraud, willful misconduct or misappropriation of funds.

Section 4.14 Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender may
reasonably require from time to time.

Section 4.15 Estoppel Statement.

(a) After request by Lender, Borrower shall within five (5) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Note, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment and performance of the Obligations,
if any, and (v) that this Agreement and the other Loan Documents have not been
modified or if modified, giving particulars of such modification.

(b) Borrower shall deliver to Lender, upon request, an estoppel certificate from
each Tenant under any Lease (provided that Borrower shall only be required to
use commercially reasonable efforts to obtain an estoppel certificate from any
Tenant not required to provide an estoppel certificate under its Lease) in form
and substance reasonably satisfactory to Lender; provided, that Borrower shall
not be required to deliver such certificates more frequently than once in any
calendar year, provided no Event of Default has occurred and is continuing.

Section 4.16 Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

 

44



--------------------------------------------------------------------------------

Section 4.17 Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

Section 4.18 Indebtedness. Borrower shall not directly or indirectly create,
incur or assume any indebtedness other than (i) the Debt and (ii) unsecured
trade payables incurred in the ordinary course of business relating to the
ownership and operation of the Property, which in the case of such unsecured
trade payables (A) are not evidenced by a note, (B) do not exceed, at any time,
a maximum aggregate amount of two percent (2%) of the original amount of the
Outstanding Principal Balance and (C) are paid within sixty (60) days of the
date incurred (collectively, “Permitted Indebtedness”).

Section 4.19 Business and Operations. Borrower will qualify to do business and
will remain in good standing under the laws of each jurisdiction as and to the
extent the same are required for the ownership, maintenance, management and
operation of the Property.

Section 4.20 Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any claim or debt in excess of Five Thousand Dollars ($5,000) (other
than the termination of Leases in accordance herewith) owed to Borrower by any
Person, except for adequate consideration and in the ordinary course of
Borrower’s business.

Section 4.21 No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

Section 4.22 Principal Place of Business. Borrower shall not change its
principal place of business from the address set forth on the first page of this
Agreement without first giving Lender thirty (30) days prior written notice.

Section 4.23 Change of Name, Identity or Structure. Borrower shall not change
Borrower’s name, identity (including its trade name or names) or type of entity
without notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and without first obtaining the prior
written consent of Lender. Borrower shall deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.

Section 4.24 Costs and Expenses.

(a) Except as otherwise expressed herein or in any of the other Loan Documents,
Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon receipt
of notice from Lender, for all reasonable costs and expenses (including
reasonable attorneys’ fees

 

45



--------------------------------------------------------------------------------

and disbursements) incurred by Lender in connection with (i) Borrower’s ongoing
performance of and compliance with Borrower’s agreements and covenants contained
in this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements (except to the extent expressly set
forth in Section 10.21(a) hereof); (ii) Lender’s ongoing performance of and
compliance with all agreements and covenants contained in this Agreement and the
other Loan Documents on its part to be performed or complied with after the
Closing Date (except to the extent expressly set forth in Section 10.21(a)
hereof); (iii) the negotiation, preparation, execution and delivery of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Borrower;
(iv) filing and recording of any Loan Documents; (v) title insurance, surveys,
inspections and appraisals; (vi) the creation, perfection or protection of
Lender’s Liens in the Property and the Accounts (including fees and expenses for
title and lien searches, intangibles taxes, personal property taxes, mortgage
recording taxes, due diligence expenses, travel expenses, accounting firm fees,
costs of appraisals, environmental reports and Lender’s Consultant, surveys and
engineering reports); (vii) enforcing or preserving any rights in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Borrower, the Loan
Documents, the Property, or any other security given for the Loan; (viii) fees
charged by Servicer (except to the extent expressly set forth in Section 10.21)
or, if a Securitization has occurred, the Rating Agencies in connection with the
Loan or any modification thereof; and (ix) enforcing any Obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings (including
fees and expenses for title and lien searches, intangible taxes, personal
property taxes, mortgage recording taxes, due diligence expenses, travel
expenses, accounting firm fees, costs of appraisals, environmental reports and
Lender’s Consultant, surveys and engineering reports); provided, however, that
Borrower shall not be liable for the payment of any such costs and expenses to
the extent the same arise by reason of the gross negligence, illegal acts, fraud
or willful misconduct of Lender.

(b) In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the reasonable
costs and expenses of Lender, Servicer and each Rating Agency in connection
therewith, and, if applicable, shall pay any fees imposed by any Rating Agency
in connection therewith.

(c) Any costs and expenses due and payable by Borrower hereunder which are not
paid by Borrower within ten (10) days after demand may be paid from any amounts
in the Deposit Account, with notice thereof to Borrower. The obligations and
liabilities of Borrower under this Section 4.24 shall (i) become part of the
Obligations, (ii) be secured by the Loan Documents and (iii) survive the Term
and the exercise by Lender of any of its rights or remedies under the Loan
Documents, including the acquisition of the Property by foreclosure or a
conveyance in lieu of foreclosure.

Section 4.25 Indemnity. Borrower shall indemnify, defend and hold harmless
Lender from and against any and all liabilities, obligations, losses, damages,
penalties, actions,

 

46



--------------------------------------------------------------------------------

judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for Lender in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against Lender
in any manner relating to or arising out of (i) any breach by Borrower of its
Obligations under, or any material misrepresentation by Borrower contained in,
this Agreement or the other Loan Documents; (ii) the use or intended use of the
proceeds of the Loan; (iii) any information provided by or on behalf of
Borrower, or contained in any documentation approved by Borrower; (iv) ownership
of the Mortgage, the Property or any interest therein, or receipt of any Rents;
(v) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Property or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (vi) any use,
nonuse or condition in, on or about the Property or on adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property; (viii) any failure of the Property to
comply with any Legal Requirement; (ix) any claim by brokers, finders or similar
persons claiming to be entitled to a commission in connection with any Lease or
other transaction involving the Property or any part thereof, or any liability
asserted against Lender with respect thereto; and (x) the claims of any lessee
of any portion of the Property or any Person acting through or under any lessee
or otherwise arising under or as a consequence of any Lease (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
Lender. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrower shall pay the maximum portion that
it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.

Section 4.26 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
or any assignee, of any of its rights under the Note, this Agreement or the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) or Section 4975 of the Code.

(b) Borrower’s covenant in clause (a) above is based on the assumption that no
portion of the assets used by Lender in connection with the transactions
contemplated under this Agreement and the other Loan Documents constitutes
assets of a “benefit plan investor” as defined in Section 3(42) of ERISA and
with respect to which Borrower is a party in interest (as defined in
Section 3(14) of ERISA) or a disqualified person (as defined in Section 4975 of
the Code), unless the conditions of an available prohibited transaction
exemption are satisfied.

(c) Borrower shall not maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any ERISA Affiliate of Borrower to, maintain,
sponsor, contribute to or become obligated to contribute to, any Plan or any
Welfare Plan or permit the assets of Borrower to become “plan assets,” within
the meaning of 29 C.F.R. 2510.3-101, as modified in application by Section 3(42)
of ERISA.

 

47



--------------------------------------------------------------------------------

(d) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (A) Borrower and Guarantor are not and do not maintain an “employee benefit
plan” as defined in Section 3(32) of ERISA, which is subject to Title I of
ERISA, or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) Borrower and Guarantor are not subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(C) the assets of Borrower and Guarantor do not constitute “plan assets” within
the meaning of 29 C.F.R §2510.3-101 as modified in application by Section 3(42)
of ERISA of any “benefit plan investor” as defined in Section 3(42) of ERISA.

Section 4.27 Compliance with Prescribed Laws. Borrower shall not (a) be or
become subject at any time to any law, regulation, or list of any government
agency (including, without limitation, the list maintained by OFAC and
accessible through the OFAC website) that prohibits or limits any lender from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by any lender at any time to
enable any lender to verify Borrower’s identity or to comply with Prescribed
Laws. In addition, Borrower hereby agrees to provide to Lender any additional
information that Lender deems necessary from time to time in order to ensure
compliance with Prescribed Laws.

Section 4.28 Approval of Material Agreements. Other than (i) Leases, (ii) the
Management Agreement or (iii) agreements related to any Material Alternations or
Restoration, each entered into in accordance with this Agreement, Borrower shall
not without Lender’s prior written consent enter into any agreement requiring
payments by Borrower in excess of Fifty Thousand Dollars ($50,000) in the
aggregate or with a term of one year or more (unless cancellable on thirty
(30) days or less notice without the payment of termination fees or payments of
any kind).

ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1 Insurance.

5.1.1 Insurance Policies.

(a) Borrower, at its sole cost and expense, shall obtain and maintain during the
entire Term, or cause to be maintained, insurance policies for Borrower and the
Property providing at least the following coverages:

(i) Casualty insurance against loss or damage by fire, lightning and such other
perils as are included in a standard “special form” policy (formerly known as an
“all-risk” endorsement policy), and against loss or damage by all other risks
and hazards covered by a standard extended coverage insurance policy, with no
exclusion for damage or destruction caused by the acts of “Terrorists” (as
defined by TRIPRA) (or, subject to Section 5.1.1(i) below, standalone coverage
with respect thereto) riot and civil

 

48



--------------------------------------------------------------------------------

commotion, vandalism, malicious mischief, burglary and theft (A) in an amount
equal to one hundred percent (100%) of the “Full Replacement Cost” of the
Property, which for purposes of this Agreement shall mean actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and personal property at the
Property waiving all co-insurance provisions; and (C) containing an “Ordinance
or Law Coverage” or “Enforcement” endorsement if any of the Improvements or the
use of the Property shall at any time constitute legal non-conforming structures
or uses, and compensating for loss of value or property resulting from operation
of law and the cost of demolition and the increased cost of construction in
amounts as required by Lender. In addition, Borrower shall obtain: (y) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the Outstanding Principal Balance or (2) the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, or such greater amount as
Lender shall require; and (z) earthquake insurance in amounts and in form and
substance satisfactory to Lender (provided that Lender shall not require
earthquake insurance unless the Property is located in an area with a high
degree of seismic activity and a Probable Maximum Loss (“PML”) of greater than
twenty percent (20%)), provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
and containing minimum limits per occurrence of One Million and 00/100 Dollars
($1,000,000.00), with an aggregate limit per policy year, excluding umbrella
coverage, of not less than Two Million and 00/100 Dollars ($2,000,000.00);
(B) to continue at not less than the aforesaid limit until required to be
changed by Lender by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards:
(1) Property and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; and (4) contractual liability for all
legal contracts to the extent the same is available;

(iii) rental loss and/or business income interruption insurance (A) with dual
party endorsement; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above and Section 5.1.1(h) below;
(C) covering a period of restoration of twelve (12) months, and notwithstanding
that the policy may expire prior to the end of such period; and (D) in an amount
equal to one hundred percent (100%) of the projected Gross Revenue from the
Property for a period of twelve (12) months. The amount of such loss of rents
and/or business income insurance shall be determined prior to the date hereof
and at least once each year thereafter based on Borrower’s reasonable estimate
of the Gross Revenue from the Property for the succeeding twelve (12) month
period. All proceeds payable to Lender pursuant to this subsection shall be held
by Lender and shall be applied to the Obligations secured by the Loan Documents
from time

 

49



--------------------------------------------------------------------------------

to time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its Obligations
to pay the Debt on the respective dates of payment provided for in the Note and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above-mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with limits which
are required from time to time by Lender in respect of any work or operations on
or about the Property, or in connection with the Property or its operation (if
applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) excess liability insurance on terms consistent with the commercial general
liability insurance required under subsection (ii) above and in the amount of
Twenty Five Million Dollars ($25,000,000) for so long as the general liability
policy has a “per location” aggregate subject to a Ten Million Dollars
($10,000,000) aggregate cap. Lender reserves the right to amend the umbrella or
excess liability insurance requirement annually at renewal of the policy, should
the number of properties insured on the program ever increase materially beyond
the approximately 16 locations insured on the general liability policy on the
Loan Closing Date. Should the Property ever be insured on a general liability
policy with an uncapped “per location” aggregate or on a policy by itself, the
required umbrella limit will be Four Million Dollars ($4,000,000);

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, with limits which are required from time to time by
Lender;

(ix) windstorm insurance in an amount equal to the Outstanding Principal Balance
or such lesser amount as agreed to by Lender in writing;

(x) if applicable, insurance against employee dishonesty in an amount not less
than one (1) month of Gross Revenue from the Property and with a deductible not
greater than Twenty Five Thousand Dollars ($25,000); and

(xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against

 

50



--------------------------------------------------------------------------------

such other insurable hazards which at the time are commonly insured against for
properties similar to the Property located in or around the region in which the
Property is located.

(b) All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the approval of Lender as to form and
substance, including insurance companies, amounts, deductibles, loss payees and
insureds. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies (and, upon the written request of Lender, copies of such Policies)
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”), shall be delivered by Borrower to
Lender.

(c) Any blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only the Property in compliance with the
provisions of Section 5.1.1(a) (any such blanket policy, an “Acceptable Blanket
Policy”).

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a),
except for the Policy referenced in Section 5.1.1(a)(v), shall name Borrower as
the insured and Lender and its successors and/or assigns as mortgagee and loss
payee, as its interests may appear, and in the case of property damage, boiler
and machinery, terrorism, windstorm, flood and earthquake insurance, shall
contain a so-called New York standard non-contributing mortgagee clause in favor
of Lender providing that the loss thereunder shall be payable to Lender unless
below the threshold for Borrower to handle such claim without Lender
intervention as provided in Section 5.2 below. Additionally, if Borrower obtains
property insurance coverage in addition to or in excess of that required by
Section 5.1.1(a)(i), then such insurance policies shall also contain a so-called
New York standard non-contributing mortgagee clause in favor of Lender providing
that the loss thereunder shall be payable to Lender.

(e) All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(v) and (a)(viii), shall contain clauses
or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender and any other party named therein as an additional insured
(other than in the case of non-payment in which case only ten days prior notice,
or the shortest time allowed by applicable Legal Requirement (whichever is
longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and

(iv) the issuers thereof shall give notice to Lender if the Policies have not
been renewed ten (10) days prior to its expiration; and

 

51



--------------------------------------------------------------------------------

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate and all
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Mortgage and shall bear interest
at the Default Rate.

(g) In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

(h) The property insurance, public liability insurance and rental loss and/or
business interruption insurance required under Sections 5.1.1(a)(i), (ii) and
(iii) above shall cover perils of terrorism and acts of terrorism (or at least
not specifically exclude same) and Borrower shall maintain property insurance,
public liability insurance and rental loss and/or business interruption
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Sections 5.1.1(a)(i),
(ii), and (iii) above (or at least not specifically excluding same) at all times
during the term of the Loan.

(i) Notwithstanding anything in subsection (a)(i) or (h) above to the contrary,
Borrower shall be required to obtain and maintain coverage in its property
insurance Policy (or by a separate Policy) against loss or damage by terrorist
acts in an amount equal to one hundred percent (100%) of the “Full Replacement
Cost” of the Property; provided that such coverage is available. In the event
that such coverage with respect to terrorist acts is not included as part of the
“all risk” property policy required by subsection (a)(i) above, Borrower shall,
nevertheless be required to obtain coverage for terrorism (as standalone
coverage) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost” of the Property plus the rental loss and/or business
interruption coverage under clause (a)(iii) above; provided that such coverage
is available. Borrower shall obtain the coverage required under this
clause (i) from a carrier which otherwise satisfies the rating criteria
specified in Section 5.1.2 below (a “Qualified Carrier”) or in the event that
such coverage is not available from a Qualified Carrier, Borrower shall obtain
such coverage from the highest rated insurance company providing such coverage.

5.1.2 Insurance Company. All Policies required pursuant to Section 5.1.1:
(i) shall be issued by companies authorized to do business in the state where
the Property is located, with (1) a financial strength and claims paying ability
rating of “A-” or better by S&P, and (2) a rating of “A:X” or better in the
current Best’s Insurance Reports; (ii) shall, with respect to all property
insurance policies, name Lender and its successors and/or assigns as their
interest may appear as the lender and mortgagee; (iii) shall, with respect to
all property insurance policies and rental loss and/or business interruption
insurance policies, contain a Standard Mortgagee Clause and a Lender’s Loss
Payable Endorsement, or their equivalents, naming Lender as the person to whom
all payments made by such insurance company shall be paid; (iv) shall, with
respect to all

 

52



--------------------------------------------------------------------------------

liability policies, name Lender and its successors and/or assigns as an
additional insured; (v) shall contain a waiver of subrogation against Lender;
(vi) shall contain such provisions as Lender deems reasonably necessary or
desirable to protect its interest including endorsements providing (A) that
neither Borrower, Lender nor any other party shall be a co-insurer under said
Policies, (B) that Lender shall receive at least thirty (30) days prior written
notice of any modification, reduction or cancellation, and (C) for a deductible
per loss of an amount not more than that which is customarily maintained by
prudent owners of properties with a standard of operation and maintenance
comparable to and in the general vicinity of the Property, but in no event in
excess of an amount reasonably acceptable to Lender; and (vii) shall be
satisfactory in form and substance to Lender and shall be approved by Lender as
to amounts, form, risk coverage, deductibles, loss payees and insureds. No
insurance policy required hereunder shall include any so called “terrorist
exclusion” or similar exclusion or exception to insurance coverage relating to
the acts of terrorist groups or individuals; provided that, for so long TRIPRA
is in effect, Lender shall accept terrorism insurance with coverage against acts
which are “certified” within the meaning of TRIPRA. In addition to the insurance
coverages described in Section 5.1.1 above, Borrower shall obtain such other
insurance as may from time to time be reasonably required by Lender in order to
protect its interests. Certified copies of the Policies shall be delivered to
Lender at the address below (or to such other address or Person as Lender shall
designate from time to time by notice to Borrower) on the date hereof with
respect to the current Policies and within thirty (30) days after the effective
date thereof with respect to all renewal Policies:

PILLAR MULTIFAMILY, LLC

330 Madison Avenue, 8th Floor

New York, New York 10017

Attn: Ryan Supple

Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof). Within thirty (30) days after request by Lender,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices.

Section 5.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower,
regardless of whether insurance proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction. Lender may, but shall not be
obligated to, make proof of loss if not made promptly by Borrower. In addition,
Lender may participate in any settlement discussions with any insurance
companies (and shall approve any final settlement) (i) if an Event of Default is
continuing or (ii) with respect to any Casualty in which the Net Proceeds or the
costs of completing the Restoration are equal to or greater than One

 

53



--------------------------------------------------------------------------------

Million Dollars ($1,000,000) and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation. Except as set forth
in the foregoing sentence, any Insurance Proceeds in connection with any
Casualty (whether or not Lender elects to settle and adjust the claim or
Borrower settles such claim) shall be due and payable solely to Lender and held
by Lender in accordance with the terms of this Agreement. In the event Borrower
or any party other than Lender is a payee on any check representing Insurance
Proceeds with respect to any Casualty, Borrower shall immediately endorse, and
cause all such third parties to endorse, such check payable to the order of
Lender. Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to endorse any such check payable to the order of
Lender. Borrower hereby releases Lender from any and all liability with respect
to the settlement and adjustment by Lender of any claims in respect of any
Casualty.

Section 5.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 5.4, whether or not
an Award is available to pay the costs of such Restoration. If the Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

Section 5.4 Restoration. The following provisions shall apply in connection with
the Restoration:

(a) If the Net Proceeds shall be less than the Net Proceeds Threshold and
provided no Event of Default is continuing, the Net Proceeds will be disbursed
by Lender to Borrower upon receipt, provided that all of the conditions set
forth in Section 5.4(b)(i) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Net Proceeds Threshold,
the Net Proceeds will be held by Lender and Lender shall make the Net Proceeds
available for the Restoration in accordance with the provisions of this
Section 5.4. The term

 

54



--------------------------------------------------------------------------------

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds received
by Lender pursuant to Section 5.1.1 (a)(i), (iv), and (vi) and Section 5.1.1(h)
as a result of such damage or destruction, after deduction of its reasonable
costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Insurance Proceeds”), or (ii) the net amount of the
Award, after deduction of its reasonable costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender, in its sole discretion, that the following
conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the Property has
been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and less than fifteen
percent (15%) of the leasable square footage and less than fifteen percent
(15%) of the fair market value of the Improvements is taken;

(C) Leases demising in the aggregate a percentage amount equal to or greater
than seventy-five percent (75%) of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration without abatement of rent beyond the time required for Restoration,
notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be;

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs, subject to delays due to
obtaining necessary permits and licenses for such Restoration) and shall
diligently pursue the same to satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date six (6) months prior to the Stated
Maturity Date, (2) the earliest date required for such completion under the
terms of any Lease, (3) such time as may be required under applicable Legal
Requirements or (4) six (6) months prior to the expiration of the insurance
coverage referred to in Section 5.1.1(a)(iii);

 

55



--------------------------------------------------------------------------------

(G) [intentionally omitted];

(H) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(I) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(J) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

(K) Lender shall be satisfied that the fair market value and cash flow from the
Property after the Restoration will not be less than the fair market value and
cash flow immediately prior to the Casualty or Condemnation, as applicable;

(L) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

(M) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.

(ii) The Net Proceeds shall be held by Lender in the Casualty and Condemnation
Account and, until disbursed in accordance with the provisions of this
Section 5.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to the prior approval of Lender and an independent consulting
engineer selected by Lender (the “Casualty Consultant”). Lender shall have the
use of the plans and specifications and all permits, licenses and approvals
required or obtained in connection with the Restoration. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration, as well
as the contracts under

 

56



--------------------------------------------------------------------------------

which they have been engaged, shall be subject to the approval of Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with recovering, holding and advancing the Net Proceeds for the Restoration
including, without limitation, reasonable attorneys’ fees and disbursements and
the Casualty Consultant’s fees and disbursements, shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been fifty percent (50%) completed and
then reduce the Casualty Retainage to five percent (5%) until the Restoration is
completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.4(b), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 5.4(b) and
that all approvals necessary for the re-occupancy and use of the Property have
been obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (i) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(ii) the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (iii) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Account) before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be

 

57



--------------------------------------------------------------------------------

deposited by Lender into the Casualty and Condemnation Account and shall be
disbursed for costs actually incurred in connection with the Restoration on the
same conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 5.4(b) shall constitute additional security
for the Obligations.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

(c) Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 5.4, if the Loan is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of the
Mortgage following a Casualty or Condemnation (but taking into account any
proposed Restoration of the remaining Property), the ratio of the unpaid
principal balance of the Loan to the value of the remaining Property is greater
than one hundred twenty-five percent (125%) (such value to be determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust; and which shall exclude the value of personal property or going
concern value, if any), the Outstanding Principal Balance must be paid down by
an amount equal to the least of the following amounts: (i) the net Award (after
payment of Lender’s costs and expenses and any other fees and expenses that have
been approved by Lender) or the net Insurance Proceeds (after payment of
Lender’s costs and expenses and any other fees and expenses that have been
approved by Lender), as the case may be, or (ii) a “qualified amount” as that
term is defined in the IRS Revenue Procedure 2010-30, as the same may be
amended, replaced, supplemented or modified from time to time, unless Lender
receives an opinion of counsel that if such amount is not paid, the applicable
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of the Mortgage. If and to
the extent the preceding sentence applies, only such amount of the net Award or
net Insurance Proceeds (as applicable), if any, in excess of the amount required
to pay down the principal balance of the Loan may be released for purposes of
Restoration or released to Borrower as otherwise expressly provided in this
Section 5.4.

(d) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 5.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.4 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion. Additionally, throughout the term of the Loan if an Event of
Default is continuing, then Borrower shall pay to Lender, with respect to any
payment of the Debt pursuant to this Section 5.4(d), an additional amount equal
to the Prepayment Fee; provided, however, that if an Event of Default is not
continuing, then no Prepayment Fee shall be payable.

(e) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt all right, title
and interest of Borrower

 

58



--------------------------------------------------------------------------------

in and to the Policies that are not blanket Policies then in force concerning
the Property and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.

(f) Notwithstanding anything to the contrary contained herein, if in connection
with a Casualty any insurance company makes a payment under a property insurance
Policy that Borrower proposes be treated as business or rental interruption
insurance, then, notwithstanding any designation (or lack of designation) by the
insurance company as to the purpose of such payment, as between Lender and
Borrower, such payment shall not be treated as business or rental interruption
Insurance Proceeds unless Borrower has demonstrated to Lender’s satisfaction
that the remaining Net Proceeds that have been received from the property
insurance companies are sufficient to pay one hundred percent (100%) of the cost
of the Restoration or, if such Net Proceeds are to be applied to repay the
Obligations in accordance with the terms hereof, that such remaining Net
Proceeds will be sufficient to satisfy the Obligations in full.

ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS

Section 6.1 Cash Management Arrangements. Borrower shall cause all Rents (i) to
be transmitted directly by non-residential Tenants of the Property into a trust
account (the “Clearing Account”) established and maintained by Borrower at the
Clearing Bank as more fully described in the Clearing Account Agreement. Without
in any way limiting the foregoing, if Borrower or Manager receive any Gross
Revenue from the Property, then (i) such amounts shall be deemed to be
collateral for the Obligations and shall be held in trust for the benefit, and
as the property, of Lender, (ii) such amounts shall not be commingled with any
other funds or property of Borrower or Manager, and (iii) Borrower or Manager
shall deposit such amounts in the Clearing Account within two (2) Business Days
of receipt. Funds deposited into the Clearing Account shall be swept by the
Clearing Bank on a daily basis into Borrower’s operating account at the Clearing
Bank, unless a Trigger Period is continuing, in which event such funds shall be
swept on a daily basis into the Deposit Account and applied and disbursed in
accordance with this Agreement and the Cash Management Agreement. Funds in the
Deposit Account shall be invested in Permitted Investments, as more particularly
set forth in the Cash Management Agreement. Lender may also establish
subaccounts of the Deposit Account which shall at all times be Eligible Accounts
(and may be ledger or book entry accounts and not actual accounts) (such
subaccounts are referred to herein as “Accounts”). The Deposit Account and all
other Accounts will be under the sole control and dominion of Lender, and
Borrower shall have no right of withdrawal therefrom. Borrower shall pay for all
expenses of opening and maintaining all of the above accounts.

Section 6.2 Required Repairs Funds.

6.2.1 Deposit of Required Repairs Funds. Borrower shall perform the repairs and
other work at the Property as set forth on Schedule II (such repairs and other
work hereinafter referred to as “Required Repairs”) and shall complete each of
the Required Repairs on or before the respective deadline for each repair as set
forth on Schedule II. On the Closing Date, Borrower shall deposit with or on
behalf of Lender the amount set forth on such Schedule II as the estimated cost
to complete the Required Repairs multiplied by one hundred twenty-five percent
(125%) (the “Required Repairs Funds”), which Required Repairs Funds shall be
transferred by Deposit Bank into an Account (the “Required Repairs Account”).

 

59



--------------------------------------------------------------------------------

6.2.2 Release of Required Repairs Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Required Repairs Funds to
Borrower out of the Required Repairs Account, within twenty (20) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least Ten Thousand Dollars ($10,000) (or a
lesser amount if the total amount in the Required Repairs Account is less than
Ten Thousand Dollars ($10,000), in which case only one disbursement of the
amount remaining in the account shall be made), accompanied by the following
items (which items shall be in form and substance satisfactory to Lender):
(i) an Officer’s Certificate (A) stating that the Required Repairs (or relevant
portion thereof) to be funded by the requested disbursement have been completed
in a good and workmanlike manner and in accordance with all applicable Legal
Requirements, (B) identifying each Person that supplied materials or labor in
connection with the Required Repairs to be funded by the requested disbursement,
(C) stating that each such Person has been paid in full or will be paid in full
upon such disbursement, or if such payment is a progress payment, that such
payment represents full payment to such Person, less any applicable retention
amount, for work completed through the date of the relevant invoice from such
Person, (D) stating that the Required Repairs (or relevant portion thereof) to
be funded have not been the subject of a previous disbursement, (E) stating that
all previous disbursements of Required Repair Funds have been used to pay the
previously identified Required Repairs, and (F) stating that all outstanding
trade payables (other than those to be paid from the requested disbursement or
those constituting Permitted Indebtedness) have been paid in full other than any
applicable retention amount, (ii) as to any completed Required Repair a copy of
any license, permit or other approval by any Governmental Authority required, if
any, in connection with the Required Repairs and not previously delivered to
Lender, (iii) copies of appropriate lien waivers (or conditional lien waivers)
or other evidence of payment satisfactory to Lender, (iv) at Lender’s option, a
title search for the Property indicating that the Property is free from all
Liens, claims and other encumbrances not previously approved by Lender, and
(v) such other evidence as Lender shall reasonably request to demonstrate that
the Required Repairs to be funded by the requested disbursement have been
completed (or completed to the extent of the requested payment) and are paid for
or will be paid upon such disbursement to Borrower. Upon Borrower’s completion
of all Required Repairs in accordance with this Section 6.2, Lender shall direct
Servicer to release any remaining Required Repairs Funds, if any, in the
Required Repairs Account to Borrower.

Section 6.3 Tax Funds.

6.3.1 Deposits of Tax Funds. Borrower shall deposit with Lender (i) on the
Closing Date, an initial deposit and (ii) on each Monthly Payment Date, an
amount equal to one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months, in order to accumulate sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, which amounts shall be transferred into an Account (the “Tax
Account”). Amounts deposited from time to time into the Tax Account pursuant to
this Section 6.3.1 are referred to herein as the “Tax Funds”. If at any time
Lender reasonably determines that the Tax Funds will not be sufficient to pay
the Taxes, Lender shall notify Borrower of such determination and the monthly
deposits for Taxes shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective due dates for the

 

60



--------------------------------------------------------------------------------

Taxes; provided, that if Borrower receives notice of any deficiency after the
date that is ten (10) days prior to the date that Taxes are due, Borrower will
deposit with or on behalf of Lender such amount within one (1) Business Day
after its receipt of such notice.

6.3.2 Release of Tax Funds. Provided that the Debt has not been accelerated
following any Event of Default, Lender shall direct Servicer to apply Tax Funds
in the Tax Account to payments of Taxes. In making any payment relating to
Taxes, Lender may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to Taxes) without inquiry into
the accuracy of such bill, statement or estimate or into the validity of any
tax, assessment, sale, forfeiture, tax lien or title or claim thereof. If the
amount of the Tax Funds shall exceed the amounts due for Taxes and provided that
no Trigger Period exists, Lender shall, in its sole discretion, return any
excess to Borrower or credit such excess against future payments to be made to
the Tax Funds. Any Tax Funds remaining in the Tax Account after the Obligations
have been paid in full shall be returned to Borrower.

Section 6.4 Insurance Funds.

6.4.1 Deposits of Insurance Funds. Borrower shall deposit with or on behalf of
Lender (i) on the Closing Date, an initial deposit, and (ii) on each Monthly
Payment Date, an amount equal to one-twelfth of the Insurance Premiums that
Lender estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof, in order to accumulate sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies, which amounts shall be transferred into an Account
established at Deposit Bank to hold such funds (the “Insurance Account”).
Amounts deposited from time to time into the Insurance Account pursuant to this
Section 6.4.1 are referred to herein as the “Insurance Funds”. If at any time
Lender reasonably determines that the Insurance Funds will not be sufficient to
pay the Insurance Premiums, Lender shall notify Borrower of such determination
and the monthly deposits for Insurance Premiums shall be increased by the amount
that Lender estimates is sufficient to make up the deficiency at least thirty
(30) days prior to expiration of the Policies.

6.4.2 Release of Insurance Funds. Provided that the Debt has not been
accelerated following any Event of Default, Lender shall direct Servicer to
apply Insurance Funds in the Insurance Account to the timely payment of
Insurance Premiums, provided Borrower shall furnish Lender with all bills,
invoices and statements for the Insurance Premiums for which such funds are
required at least thirty (30) days prior to the date on which such charges first
become payable. In making any payment relating to Insurance Premiums, Lender may
do so according to any bill, statement or estimate procured from the insurer or
its agent, without inquiry into the accuracy of such bill, statement or
estimate. If the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums and provided that no Trigger Period exists, Lender shall, in
its sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Insurance Funds. Any Insurance Funds remaining
in the Insurance Account after the Obligations have been paid in full shall be
returned to Borrower.

6.4.3 Acceptable Blanket Policy. Notwithstanding anything to the contrary
contained in Section 6.4.1, in the event that an Acceptable Blanket Policy is in
effect with respect to the Policies required pursuant to Section 5.1, deposits
into the Insurance Account required under for Insurance Premiums pursuant to
Section 6.4.1 above shall be suspended to the extent that

 

61



--------------------------------------------------------------------------------

Insurance Premiums relate to such Acceptable Blanket Policy. As of the date
hereof, an Acceptable Blanket Policy is in effect with respect to the Policies
required as of the Closing Date pursuant to Section 5.1.

Section 6.5 Capital Expenditure Funds.

6.5.1 Deposits of Capital Expenditure Funds. Borrower shall deposit with or on
behalf of Lender on each Monthly Payment Date, the amount of Two Thousand
Seventy-Five Dollars ($2,075), for annual Capital Expenditures, which amounts
shall be transferred into an Account (the “Capital Expenditure Account”).
Amounts deposited from time to time into the Capital Expenditure Account
pursuant to this Section 6.5.1 are referred to herein as the “Capital
Expenditure Funds”. If Lender provides an updated Physical Conditions Report
(which Lender may not do more than once a calendar year), and such updated
Physical Conditions Report states that Capital Expenditures are required which
exceed the monies in the Capital Expenditure Account, Lender may reassess its
estimate of the amount necessary for Capital Expenditures from time to time and
may require Borrower to increase the monthly deposits required pursuant to this
Section 6.5.1 upon thirty (30) days’ notice to Borrower.

6.5.2 Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Capital Expenditure Funds
to Borrower out of the Capital Expenditure Account, within ten (10) days after
the delivery by Borrower to Lender of a request therefor (but not more often
than once per month), in increments of at least Ten Thousand Dollars ($10,000)
(or a lesser amount if the total amount in the Capital Expenditure Account is
less than Ten Thousand Dollars ($10,000), in which case only one disbursement of
the amount remaining in the account shall be made) provided that: (i) such
disbursement is for an Approved Capital Expenditure; (ii) the request for
disbursement is accompanied by (A) an Officer’s Certificate from Borrower
(1) stating that the items to be funded by the requested disbursement are
Approved Capital Expenditures, and a description thereof, (2) stating that all
Approved Capital Expenditures to be funded by the requested disbursement have
been completed (or completed to the extent of the requested disbursement) in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, (3) stating that the Approved Capital Expenditures (or the
relevant portions thereof) to be funded from the disbursement in question have
not been the subject of a previous disbursement, (4) stating that all previous
disbursements of Capital Expenditure Funds have been used to pay the previously
identified Approved Capital Expenditures, and (5) stating that all outstanding
trade payables (other than those to be paid from the requested disbursement or
those constituting Permitted Indebtedness) have been paid in full, (B) a copy of
any license, permit or other approval required by any Governmental Authority in
connection with the Approved Capital Expenditures and not previously delivered
to Lender, (C) copies of appropriate lien waivers, conditional lien waivers, or
other evidence of payment satisfactory to Lender, (D) at Lender’s option, a
title search for the Property indicating that the Property is free from all
Liens, claims and other encumbrances not previously approved by Lender, and
(E) such other evidence as Lender shall reasonably request to demonstrate that
the Approved Capital Expenditures to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower (or the portion thereof as to which such request for disbursement has
been submitted has been completed and is paid for (other than any retention
amount which is not a part of such disbursement request) or will be paid upon
such disbursement to Borrower) and (iii) if such disbursement request is for
Twenty Thousand Dollars ($20,000) or more, Lender shall have (if it desires)
verified (by an inspection conducted at Borrower’s expense) performance of the
work associated with such Approved Capital Expenditure.

 

62



--------------------------------------------------------------------------------

Section 6.6 Rollover Funds.

6.6.1 Deposits of Rollover Funds.

(a) Borrower shall deposit with or on behalf of Lender on each Monthly Payment
Date the sum of Ten Thousand Three Hundred Seventy-Five Dollars ($10,375), for
tenant improvements and leasing commissions that may be incurred following the
date hereof, which amounts shall be transferred into an Account (the “Rollover
Account”). Upon the Iowa College Lease Rollover Reserve Trigger Event, the
monthly deposit shall be increased by Five Hundred Thousand Dollars ($500,000)
per annum to a monthly amount of Fifty-Two Thousand Forty-One and 67/100 Dollars
($52,041.67). Amounts deposited from time to time into the Rollover Account
pursuant to this Section 6.6.1 are referred to herein as the “Rollover Funds”.

(b) In addition to the required monthly deposits set forth in subsection
(a) above, the following items shall be deposited into the Rollover Account and
held as Rollover Funds and shall be disbursed and released as set forth in
Section 6.6.2 below, and Borrower shall advise Lender at the time of receipt
thereof of the nature of such receipt so that Lender shall have sufficient time
to instruct the Deposit Bank to deposit and hold such amounts in the Rollover
Account pursuant to the Cash Management Agreement:

(i) Other than Lease Sweep Lease Termination Payments (which shall be deposited
into the Lease Sweep Account in accordance with Section 6.7.1 hereof), all sums
paid with respect to (A) a modification of any Lease or otherwise paid in
connection with Borrower taking any action under any Lease (e.g., granting a
consent) or waiving any provision thereof, (B) any settlement of claims of
Borrower against third parties in connection with any Lease, (C) any rejection,
termination, surrender or cancellation of any Lease (including in any bankruptcy
case) or any lease buy-out or surrender payment from any Tenant (including any
payment relating to unamortized tenant improvements and/or leasing commissions)
(collectively, “Lease Termination Payments”), and (D) any sum received from any
Tenant to obtain a consent to an assignment or sublet or otherwise, or any
holdover rents or use and occupancy fees from any Tenant or former Tenant (to
the extent not being paid for use and occupancy or holdover rent); and

(ii) Any other extraordinary event pursuant to which Borrower receives payments
or income (in whatever form) derived from or generated by the use, ownership or
operation of the Property not otherwise covered by this Agreement or the Cash
Management Agreement.

6.6.2 Release of Rollover Funds. Provided no Event of Default is continuing,
Lender shall direct Servicer to disburse Rollover Funds to Borrower out of the
Rollover Account, within ten (10) days after the delivery by Borrower to Lender
of a request therefor (but not more often than once per month), in increments of
at least Ten Thousand Dollars ($10,000) provided that: (i) such disbursement is
for an Approved Leasing Expense; (ii) the request for disbursement is
accompanied by (A) an Officer’s Certificate from Borrower (1) stating that the
items to be funded by the requested disbursement are Approved Leasing Expenses,
and a description thereof,

 

63



--------------------------------------------------------------------------------

(2) stating that any tenant improvements at the Property to be funded by the
requested disbursement (or the relevant portion thereof as to which such request
for funds relates) have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (3) stating that the Approved
Leasing Expenses (or the relevant portions thereof) to be funded from the
disbursement in question have not been the subject of a previous disbursement,
(4) stating that all previous disbursements of Rollover Funds have been used to
pay the previously identified Approved Leasing Expenses, and (5) stating that
all outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (B) a copy of any license, permit or other approval by any Governmental
Authority required in connection with the tenant improvements and not previously
delivered to Lender, (C) copies of appropriate lien waivers, conditional lien
waivers or other evidence of payment satisfactory to Lender, (D) at Lender’s
option, a title search for the Property indicating that the Property is free
from all Liens, claims and other encumbrances not previously approved by Lender,
(E) if requested by Lender, with respect to disbursements from the Rollover
Account for tenant improvement costs, a current Tenant estoppel certificate in
form and substance acceptable to Lender, and (F) such other evidence as Lender
shall reasonably request to demonstrate that the Approved Leasing Expenses to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower (or the portion thereof as to
which such request for disbursement has been submitted has been completed and is
paid for (other than any retention amount which is not a part of such
disbursement request) or will be paid upon such disbursement to Borrower).

Section 6.7 Lease Sweep Funds.

6.7.1 Deposit of Lease Sweep Funds.

(a) On each Monthly Payment Date during a Lease Sweep Period, all Available Cash
shall be paid to Lender, which amounts shall be transferred by Lender into an
Account (the “Lease Sweep Account”). Amounts deposited from time to time into
the Lease Sweep Account shall collectively be referred to herein as the “Lease
Sweep Funds”. Notwithstanding the above, on or prior to twenty-four (24) months
prior to the earliest stated expiration of the Iowa College Lease (i.e.,
December 31, 2019) or any applicable Lease Sweep Lease, Borrower shall have the
option to deposit into the Lease Sweep Account either in cash, Letter of Credit
or any combination of cash and Letter of Credit such amounts which equal the
Lease Sweep Account Maximum Amount. At any time during a Lease Sweep Period,
upon thirty (30) days prior written notice to Lender, Borrower can cease the
deposits of Available Cash by depositing cash and/or a Letter of Credit into the
Lease Sweep Account in an amount necessary to total with the balance on deposit
in the Rollover Account the Lease Sweep Account Maximum Amount. If Borrower
provides a Letter of Credit which is equal to or exceeds the amount of cash in
the Lease Sweep Account, Lender shall release to Borrower the cash amounts on
deposit in the Lease Sweep Account. For so long as the balance of the Lease
Sweep Account and the Rollover Account equals the Lease Sweep Account Maximum
Amount, no Lease Sweep Period shall be deemed to exist. If Borrower elects to
post a Letter of Credit, Lender shall accept, with respect to expiration of the
Iowa College Lease, such Letter of Credit in a two staged posting, with the
first Letter of Credit required to be posted by Borrower to the Lease Sweep
Account on or prior to the date which is twenty-four months (24) prior to the
earliest stated expiration of the Iowa College Lease (i.e., December 31, 2019)
in the amount of Two Million Dollars ($2,000,000) (without taking into account
any funds on deposit in the Rollover

 

64



--------------------------------------------------------------------------------

Account) (the “First Letter of Credit”), and the second Letter of Credit
required to posted by Borrower to the Lease Sweep Account on or prior to the
date which is twelve months (12) prior to the earliest stated expiration of the
Iowa College Lease (i.e., December 31, 2020) in the amount of Two Million Two
Hundred Fifty Thousand Dollars ($2,250,000) (less any balance of funds on
deposit in the Rollover Account) (the “Second Letter of Credit”). Upon posting
of the First Letter of Credit, the Lease Sweep Period shall be suspended until
December 31, 2020, at which time Borrower shall be required to post the Second
Letter of Credit. If Borrower fails to post the Second Letter of Credit by
December 31, 2020, Borrower shall commence to deposit all Available Cash
required for such Lease Sweep Period.

(b) In addition to the deposits set forth in clause (a) above, all Lease Sweep
Lease Termination Payments shall be deposited into the Lease Sweep Account and
held as Lease Sweep Funds and shall be disbursed and released as set forth in
Section 6.7.2 below, and Borrower shall advise Lender at the time of receipt
thereof of the nature of such receipt so that Lender shall have sufficient time
to instruct the Deposit Bank to deposit and hold such amounts in the Lease Sweep
Account pursuant to the Cash Management Agreement.

(c) In the event that Lease Sweep Funds are being swept (or are applicable to)
more than one Lease Sweep Lease, such Lease Sweep Funds shall be proportionally
allocated by Lender as between or among such related Lease Sweep Space and any
Lease Sweep Lease Termination Payments received with respect to a Lease Sweep
Lease shall be allocated by Lender to such related Lease Sweep Space.

6.7.2 Release of Lease Sweep Funds.

(a) Provided no Event of Default is continuing, Lender shall direct Servicer to
disburse Lease Sweep Funds to Borrower out of the Lease Sweep Account, within
ten (10) days after the delivery by Borrower to Lender of a request therefor
(but not more often than once per month), in increments of at least Ten Thousand
Dollars ($10,000) provided that: (i) such disbursement is for an Approved Lease
Sweep Space Leasing Expenses for the Lease Sweep Space applicable to such Lease
Sweep Funds; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Lease Sweep Space Leasing Expenses, and
a description thereof, (2) stating that any tenant improvements at the Property
to be funded by the requested disbursement (or the relevant portion thereof as
to which such request for funds relates) have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(3) stating that the Approved Lease Sweep Space Leasing Expenses (or the
relevant portions thereof) to be funded from the disbursement in question have
not been the subject of a previous disbursement, (4) stating that all previous
disbursements of Lease Sweep Funds have been used to pay the previously
identified Approved Lease Sweep Space Leasing Expenses, and (5) stating that all
outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (B) a copy of any license, permit or other approval by any Governmental
Authority required in connection with the tenant improvements and not previously
delivered to Lender, (C) copies of appropriate lien waivers, conditional lien
waivers or other evidence of payment satisfactory to Lender, (D) at Lender’s
option, a title search for the Property indicating that the Property is free
from all Liens, claims and other encumbrances not previously approved by Lender,
(E) if requested by Lender, with respect to disbursements from the Lease Sweep
Account for tenant

 

65



--------------------------------------------------------------------------------

improvement costs, a current Tenant estoppel certificate in form and substance
acceptable to Lender, and (F) such other evidence as Lender shall reasonably
request to demonstrate that the Approved Lease Sweep Space Leasing Expenses to
be funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower (or the portion thereof as to
which such request for disbursement has been submitted has been completed and is
paid for (other than any retention amount which is not a part of such
disbursement request) or will be paid upon such disbursement to Borrower).

(b) Provided no Event of Default is continuing, funds on deposit in the Lease
Sweep Account with respect to a Lease Sweep Space not previously disbursed or
applied shall be disbursed (x) provided no Trigger Period is continuing, to
Borrower or (y) if a Trigger Period is continuing, on the next occurring Monthly
Payment Date in accordance Section 6.12.1; in each case, as follows:

(i) if the Lease Sweep Period for such Lease Sweep Space ceased as described by
clause (ii)(A), (B) or (F) of the definition of “Lease Sweep Period”, any such
remaining Lease Sweep Funds applicable to the Lease Sweep Space in question will
be disbursed once all Occupancy Conditions are satisfied with respect to such
Lease Sweep Space, less any Unpaid Landlord Obligations Amount, as determined by
Lender, which amount will be retained in the Lease Sweep Account and will be
periodically disbursed for Approved Lease Sweep Space Leasing Expenses in
accordance with Section 6.7.2(a); or

(ii) if the Lease Sweep Period for such Lease Sweep Space ceased as described by
clause (ii)(C), (D) or (E) of the definition of “Lease Sweep Period”, all
remaining Lease Sweep Funds applicable to the Lease Sweep Space in question will
be disbursed once the applicable conditions described in clause (ii)(C), (D) or
(E) of the definition of “Lease Sweep Period” have been met.

(c) Provided no Trigger Period then exists, Lender shall promptly return to
Borrower any Letters of Credit posted to the Lease Sweep Account.

(d) Provided no Event of Default then exists, if the Lease Sweep Account Maximum
Amount is reduced to the Adjusted Lease Sweep Account Maximum Amount then the
amount of such reduction, in the form of cash and/or Letter of Credit, shall be
promptly repaid and/or returned to Borrower.

Section 6.8 [Intentionally Omitted].

Section 6.9 [Intentionally Omitted].

Section 6.10 Casualty and Condemnation Account. Borrower shall pay, or cause to
be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Sections 5.2 and 5.3, which
amounts shall be transferred into an Account (the “Casualty and Condemnation
Account”). Amounts deposited from time to time into the Casualty and
Condemnation Account pursuant to this Section 6.10 are referred to herein as the
“Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall be
held, disbursed and/or applied in accordance with the provisions of Section 5.4
hereof.

 

66



--------------------------------------------------------------------------------

Section 6.11 Cash Collateral Funds. If a Trigger Period shall be continuing, all
Available Cash shall be paid to Lender, which amounts shall be transferred by
Lender into an Account (the “Cash Collateral Account”) to be held by Lender as
cash collateral for the Debt. Amounts on deposit from time to time in the Cash
Collateral Account pursuant to this Section 6.11 are referred to as the “Cash
Collateral Funds”. Any Cash Collateral Funds on deposit in the Cash Collateral
Account not previously disbursed or applied shall upon the termination of such
Trigger Period, be added to the Rents disbursed on the next Monthly Payment Date
pursuant to Section 6.12.1. Notwithstanding the foregoing, Lender shall have the
right, but not the obligation, at any time during the continuance of an Event of
Default, in its sole and absolute discretion to apply any and all Cash
Collateral Funds then on deposit in the Cash Collateral Account to the Debt or
Obligations, in such order and in such manner as Lender shall elect in its sole
and absolute discretion, including to make a prepayment of principal (together
with the applicable Prepayment Fee if any) or any other amounts due hereunder.

Section 6.12 Property Cash Flow Allocation.

6.12.1 Order of Priority of Funds in Deposit Account. During any Trigger Period,
on each Monthly Payment Date during the Term, except during the continuance of
an Event of Default, all funds deposited into the Deposit Account during the
immediately preceding Interest Period shall be applied on such Monthly Payment
Date in the following order of priority:

(i) First, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.3;

(ii) Second, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.4;

(iii) Third, to Lender, funds sufficient to pay the Monthly Interest Payment
Amount or Monthly Debt Service Payment Amount (as applicable), applied first to
the payment of interest computed at the Interest Rate with the remainder (from
and after the Amortization Commencement Date) applied to the reduction of the
Outstanding Principal Balance;

(iv) Fourth, to the Capital Expenditure Account, to make the required payments
of Capital Expenditure Funds as required under Section 6.5;

(v) Fifth, to the Rollover Account, to make the required payments of Rollover
Funds as required under Section 6.6;

(vi) Sixth, to Lender, of any other amounts then due and payable under the Loan
Documents;

(vii) Seventh, to Borrower, funds in an amount equal to the Monthly Operating
Expense Budgeted Amount;

(viii) Eighth, to Borrower, payments for Approved Extraordinary Operating
Expenses, if any; and

 

67



--------------------------------------------------------------------------------

(ix) Lastly, all amounts remaining after payment of the amounts set forth in
clauses (i) through (viii) above (the “Available Cash”):

(A) during a Trigger Period continuing due to a Lease Sweep Period (regardless
of whether any other Trigger Period is continuing), to the Lease Sweep Account
to be held and disbursed in accordance with Section 6.7; or

(B) provided no Lease Sweep Period is continuing, to the Cash Collateral Account
to be held or disbursed in accordance with Section 6.11.

6.12.2 Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (vi) of Section 6.12.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Deposit
Account for such payments, and Borrower is not otherwise in Default hereunder,
the failure by the Deposit Bank to allocate such funds into the appropriate
Accounts shall not constitute an Event of Default.

6.12.3 Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may apply any Gross
Revenue then in the possession of Lender, Servicer or Deposit Bank (including
any Reserve Funds on deposit in any Cash Management Account) to the payment of
the Debt in such order, proportion and priority as Lender may determine in its
sole and absolute discretion. Lender’s right to withdraw and apply any of the
foregoing funds shall be in addition to all other rights and remedies provided
to Lender under the Loan Documents.

Section 6.13 Security Interest in Reserve Funds. As security for payment of the
Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Gross Revenue and in and to all payments to or monies
held in the Clearing Account, the Deposit Account and Accounts created pursuant
to this Agreement (collectively, the “Cash Management Accounts”). Borrower
hereby grants to Lender a continuing security interest in, and agrees to hold in
trust for the benefit of Lender, all Rents in its possession prior to the
(i) payment of such Gross Revenue to Lender or (ii) deposit of such Gross
Revenue into the Deposit Account. Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Cash Management Account, or permit any Lien to attach thereto,
or any levy to be made thereon, or any UCC Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Lender. Provided no Event of Default exists, all interest which accrues on the
funds in any Account (other than the Tax Account and the Insurance Account)
shall accrue for the benefit of Borrower and shall be taxable to Borrower and
shall be added to and disbursed in

 

68



--------------------------------------------------------------------------------

the same manner and under the same conditions as the principal sum on which said
interest accrued. Upon repayment in full of the Debt, all remaining funds in the
Accounts, if any, shall be promptly disbursed to Borrower.

Section 6.14 Letters of Credit.

(a) All Letters of Credit delivered to Lender in connection with this Loan shall
be held as collateral and additional security for the payment of the Debt. Upon
the occurrence and during the continuance of an Event of Default, Lender shall
have the right, at its option, to draw on all or any portion of any such Letter
of Credit and to apply such amount drawn to payment of the Debt in such order,
proportion or priority as Lender may determine. Any such application to the Debt
after an Event of Default shall be subject to Prepayment Fee Prepayment Fee
and/or Liquidated Damages Amount, if any, applicable thereto. On the Maturity
Date, if the Debt has not otherwise been paid in full, any or all of such
Letters of Credit may be applied to reduce the Debt.

(b) With respect to any Letter of Credit delivered to Lender in connection with
this Loan, such Letter of Credit must be accompanied by an instrument reasonably
acceptable to Lender whereby the applicant/obligor under such Letter of Credit
shall have waived all rights of subrogation against Borrower thereunder until
the Debt has been paid in full. Borrower shall also pay to Lender all of
Lender’s reasonable out-of-pocket costs and expenses in connection therewith.
Neither Borrower nor the applicant/obligor under the Letter of Credit shall be
entitled to draw upon the Letter of Credit.

(c) In addition to any other right Lender may have to draw upon any Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full any Letter of Credit: (i) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the applicable Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (ii) with respect
to any Letter of Credit with a stated expiration date, if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least thirty (30) days prior to the date on which such Letter of Credit is
scheduled to expire and a substitute Letter of Credit is not provided at least
twenty (20) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions of this Agreement or a
substitute Letter of Credit is provided at least ten (10) Business Days prior to
such termination); or (iv) if Lender has received notice that the bank issuing
the Letter of Credit shall cease to be an Approved Bank and Borrower shall not
have replaced such Letter of Credit with a Letter of Credit issued by an
Approved Bank within ten (10) Business Days after notice thereof.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in (i), (ii), (iii) or (iv) above and shall not be liable for any losses
sustained by Borrower or applicable/obligor due to the insolvency of the bank
issuing the Letter of Credit if Lender has not drawn the applicable Letter of
Credit.

 

69



--------------------------------------------------------------------------------

ARTICLE 7

PERMITTED TRANSFERS

Section 7.1 Permitted Transfer of the Entire Property.

(a) Notwithstanding the provisions of Section 4.2, following a Securitization of
the Loan, Borrower (including any Transferee Borrower) shall have the right to
convey the entire Property (or one hundred percent (100%) of the ownership
interests in Borrower) to a new borrower (the “Transferee Borrower”) and have
Transferee Borrower assume all of Borrower’s obligations under the Loan
Documents, and have replacement guarantors and indemnitors replace the
guarantors and indemnitors with respect to all of the obligations of the
indemnitors and guarantors of the Loan Documents from and after the date of such
transfer (collectively, a “Transfer and Assumption”), subject to the terms and
full satisfaction of all of the conditions precedent set forth in Section
7.1(b).

(b) Transfer and Assumption shall be subject to the following conditions:

(i) Borrower has provided Lender with not less than sixty (60) days prior
written notice, which notice shall contain sufficient detail to enable Lender to
determine that the Transferee Borrower complies with the requirements set forth
herein;

(ii) no Event of Default has occurred and is continuing;

(iii) Transferee Borrower shall be a Special Purpose Bankruptcy Remote Entity in
accordance with Section 4.4 and Schedule V;

(iv) Transferee Borrower shall be Controlled by a Person who (x) is a Qualified
Transferee with a minimum ownership interest in the Transferee Borrower
reasonably acceptable to Lender and (y) is either a Qualified Transferee that
satisfies the Financial Eligibility Requirements or whose identity, experience,
financial condition and creditworthiness, including net worth and liquidity, is
reasonably acceptable to Lender;

(v) the Property shall be managed by an Unaffiliated Qualified Manager or by a
property manager reasonably acceptable to Lender;

(vi) Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance acceptable to Lender;

(vii) each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;

(viii) each Approved Replacement Guarantor shall deliver to Lender a guaranty of
recourse obligations (in the same form as the guaranty of recourse obligations
delivered to Lender by Guarantor on the date hereof) and an environmental
indemnity agreement (in the same form as the environmental indemnity agreement
delivered to Lender by Guarantor on the date hereof), pursuant to which, in each
case, the Approved Replacement Guarantor(s) agree(s) to be liable under each
such guaranty of recourse obligations and environmental indemnity agreement from
and after the date of such

 

70



--------------------------------------------------------------------------------

Transfer and Assumption (whereupon the previous guarantor shall be released from
any further liability under the guaranty of recourse obligations for acts that
arise from and after the date of such Transfer and Assumption and such Approved
Replacement Guarantor(s) shall be the “Guarantor” for all purposes set forth in
this Agreement);

(ix) Transferee Borrower shall submit to Lender true, correct and complete
copies of all documents reasonably requested by Lender concerning the
organization and existence of Transferee Borrower and each Approved Replacement
Guarantor;

(x) satisfactory Patriot Act, OFAC and similar searches shall have been received
by Lender with respect to (A) each Approved Replacement Guarantor,
(B) Transferee Borrower, (C) any Person that Controls Transferee Borrower or
owns an equity interest in Borrower which equals or exceeds ten percent
(10%) and (D) any other Person reasonably required by Lender in order for Lender
to fulfill its then-current Patriot Act compliance guidelines;

(xi) Lender shall have received a Rating Agency Confirmation from each of the
applicable Rating Agencies (if required pursuant to a Pooling and Servicing
Agreement entered into in connection with the Securitization of the Loan);

(xii) counsel to Transferee Borrower and each Approved Replacement Guarantor(s)
shall deliver to Lender opinions in form and substance reasonably satisfactory
to Lender as to such matters as Lender shall require, which may include opinions
as to substantially the same matters and were required in connection with the
origination of the Loan;

(xiii) Borrower shall cause to be delivered to Lender, an endorsement (relating
to the change in the identity of the vestee and execution and delivery of the
Transfer and Assumption documents) to the Title Insurance Policy in form and
substance acceptable to Lender, in Lender’s reasonable discretion;

(xiv) Transferee Borrower and/or Borrower, as the case may be, shall deliver to
Lender, upon such conveyance, a transfer fee equal to one percent (1%) of the
Outstanding Principal Balance;

(xv) Borrower shall pay all of Lender’s reasonable out-of-pocket costs and
expenses in connection with the Transfer and Assumption. Lender may, as a
condition to evaluating any requested consent to a transfer, require that
Borrower post a cash deposit with Lender in an amount equal to Lender’s
anticipated costs and expenses in evaluating any such request for consent; and

(xvi) Borrower shall have otherwise received Lender’s written consent to such
Transfer and Assumption (which consent shall not be unreasonably withheld so
long as all of the other conditions set forth in this Section 7.1(b) are
satisfied, including receipt of a Rating Agency Confirmation from each of the
applicable Rating Agencies (if required pursuant to a Pooling and Servicing
Agreement entered into in connection with the Securitization of the Loan)).

 

71



--------------------------------------------------------------------------------

Section 7.2 Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder:

(a) a Lease entered into in accordance with the Loan Documents;

(b) a Transfer and Assumption in accordance with Section 7.1;

(c) a Permitted Encumbrance;

(d) the transfer of publicly traded shares in any indirect equity owner of
Borrower;

(e) [intentionally omitted];

(f) [intentionally omitted];

(g) provided that no Event of Default shall then exist, a Transfer of a direct
or indirect interest in Borrower (other than a Transfer of SPC Party’s interest
in Borrower) shall be permitted without Lender’s consent provided that:

(i) such Transfer shall not (x) cause the transferee (other than Guarantor),
together with its Affiliates, to increase its direct or indirect interest in
Borrower to an amount which equals or exceeds forty-nine percent (49%) or
(y) result in a change in Control of Borrower or any SPC Party;

(ii) each of Borrower and SPC Party shall continue to be a Special Purpose
Bankruptcy Remote Entity;

(iii) if such Transfer would cause the transferee, together with its Affiliates,
to increase its direct or indirect interest in Borrower to an amount which
equals or exceeds ten percent (10%), (x) such transferee is a Qualified
Transferee and (y) Borrower shall provide to Lender thirty (30) days prior
written notice thereof;

(iv) after giving effect to such Transfer, Guarantor shall continue to Control
the day to day operations of Borrower and each SPC Party and shall continue to
own at least fifty-one percent (51%) of all equity interests (direct or
indirect) of Borrower; and

(v) the Property shall continue to be managed by a Qualified Manager or by a
property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies;

(h) provided that no Event of Default shall then exist, a Transfer of any direct
or indirect interest in Borrower (other than a Transfer of SPC Party’s interest
in Borrower) shall be permitted without Lender’s consent provided that:

(i) such Transfer (x) is to an entity owned directly or indirectly by Guarantor
or City Office REIT, Inc., a Maryland corporation (“REIT”), and (y) shall not
result in a change in Control of Borrower or any SPC Party;

 

72



--------------------------------------------------------------------------------

(ii) each of Borrower and SPC Party shall continue to be a Special Purpose
Bankruptcy Remote Entity; and

(iii) Borrower shall provide to Lender ten (10) days prior written notice of
such Transfer; and

(iv) the Property shall continue to be managed by a Qualified Manager or by a
property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies; or

(i) provided that no Event of Default shall then exist, any other Transfer of a
direct or indirect interest in Borrower (other than a Transfer of SPC Party’s
interest in Borrower) provided:

(i) either (x) prior to a Securitization, such transferee is first approved by
Lender in its reasonable, good faith discretion or (y) from and after a
Securitization, other than with respect to a Qualified Transferee satisfying the
Financial Eligibility Requirements, such transferee is first approved by Lender
in its reasonable, good faith discretion and Lender shall have received a Rating
Agency Confirmation from each applicable Rating Agency with respect to such
Transfer;

(ii) each of Borrower and SPC Party shall continue to be a Special Purpose
Bankruptcy Remote Entity;

(iii) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer, if such Transfer would (x) cause the
transferee (other than Guarantor), together with its Affiliates, to increase its
direct or indirect interest in Borrower to an amount which equals or exceeds ten
percent (10%) or (y) result in a change in Control of Borrower or any SPC Party,
not less than ten (30) days prior to the date of such Transfer;

(iv) if such Transfer would cause the transferee, together with its Affiliates,
to increase its direct or indirect interest in Borrower to an amount which
equals or exceeds ten percent (10%), such transferee is a Qualified Transferee;

(v) if such Transfer shall (x) cause the transferee (other than Guarantor),
together with its Affiliates, to increase its direct or indirect interest in
Borrower to an amount which equals or exceeds forty-nine percent (49%) or
(y) result in a change in Control of Borrower or any SPC Party, such transferee
is a Qualified Transferee and Borrower shall deliver (or caused to be delivered)
to Lender:

(A) other than with respect to a Qualified Transferee satisfying the Financial
Eligibility Requirements, a Rating Agency Confirmation from each applicable
Rating Agency;

(B) a transfer fee equal to one percent (1%) of the Outstanding Principal
Balance; and

 

73



--------------------------------------------------------------------------------

(vi) the Property shall continue to be managed by a Qualified Manager or by a
property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies.

Notwithstanding anything to the contrary contained in this Section 7.2, if, as a
result of any Permitted Transfer, Guarantor no longer either Controls or owns
any direct or indirect interest in Borrower, it shall also be a condition
hereunder that one or more Approved Replacement Guarantors shall execute and
deliver a guaranty of recourse obligations (in the same form as the guaranty of
recourse obligations delivered to Lender by Guarantor on the date hereof) and an
environmental indemnity agreement (in the same form as the environmental
indemnity agreement delivered to Lender by Guarantor on the date hereof) on or
prior to the date of such Permitted Transfer, pursuant to which, in each case,
the Approved Replacement Guarantor(s) agree(s) to be liable under each such
guaranty of recourse obligations and environmental indemnity agreement from and
after the date of such Permitted Transfer (whereupon the previous guarantor
shall be released from any further liability under the guaranty of recourse
obligations from acts that arise from and after the date of such Permitted
Transfer and such Approved Replacement Guarantor(s) shall be the “Guarantor” for
all purposes set forth in this Agreement).

For the avoidance of doubt, for purposes of this Section 7.2 or Section 4.2
hereof, a Transfer shall not include (x) any issuances, redemptions,
conversions, sales, purchases or transfers of the public shares of REIT, or
(y) any of the transactions, contributions, transfers or steps occurring on or
prior to the date of this Agreement as described in the Registration Statement
of REIT filed with the U.S. Securities and Exchange Commission that were
required for REIT to become an indirect owner of the Property. Lender’s consent
shall not be required in connection with (A) one or a series of Transfers other
than publicly traded shares (excluding the Transfers referenced in subparts
(B) and (C) immediately following) of not more than forty-nine percent (49%) of
the direct or indirect stock, the limited partnership interests or non-managing
membership interests (as the case may be) in Borrower, (B) Transfers of direct
or indirect interests in Borrower by and between existing Affiliates or any
existing Restricted Party as the Closing Date, and (C) Transfers of the limited
partnership interests of Guarantor, including any redemption of such limited
partnership interests or the conversion of such limited partnership interests
into shares of REIT, so long as REIT continues to Control Guarantor; provided,
however, in each case, no such Transfer or series of Transfers shall result in
the change of Control in a Restricted Party, and each such Transfer shall be
conditioned upon the following: (i) receipt by Lender of not less than ten
(10) days prior written notice of such proposed Transfer (except, for the
avoidance of doubt, with respect to transfers of the public shares of REIT or
Transfers of the limited partnership interests in Guarantor as described in
subpart (C) above), (ii) continued compliance with the relevant provisions of
Section 4.4 hereof and the definition of “Special Purpose Bankruptcy Remote
Entity” on Schedule V hereto, and (iii) Borrower’s ability to, after giving
effect to such Transfer, remake the representations contained herein relating to
ERISA matters and the Patriot Act, OFAC and matters concerning Embargoed Persons
(and, upon Lender’s request, Borrower shall deliver to Lender an Officer’s
Certificate containing such updated representations effective as of the date of
the consummation of such Transfer). In addition, at all times, Guarantor must
continue to Control Borrower, SPC Party and any Affiliated Manager and REIT must
continue to own, directly or indirectly, at least a twenty-five percent
(25%) legal and beneficial interest in Borrower.

 

74



--------------------------------------------------------------------------------

Section 7.3 Cost and Expenses; Searches; Copies.

(a) Borrower shall pay all reasonable costs and expenses of Lender in connection
with any Transfer, whether or not such Transfer is deemed to be a Permitted
Transfer, including, without limitation, all reasonable fees and expenses of
Lender’s counsel, and the cost of any required counsel opinions related to REMIC
or other securitization or tax issues and any Rating Agency fees.

(b) Borrower shall provide Lender with copies of all organizational documents
(if any) relating to any Permitted Transfer.

(c) In connection with any Permitted Transfer, to the extent a transferee shall
own ten percent (10%) or more of the direct or indirect ownership interests in
Borrower immediately following such transfer (provided such transferee owned
less than ten percent (10%) of the direct or indirect ownership interests in
Borrower as of the Closing Date), Borrower shall deliver (and Borrower shall be
responsible for any reasonable out of pocket costs and expenses in connection
therewith), customary searches reasonably requested by Lender in writing
(including credit, judgment, lien, litigation, bankruptcy, criminal and watch
list) reasonably acceptable to Lender with respect to such transferee.

ARTICLE 8

DEFAULTS

Section 8.1 Events of Default. Each of the following events shall constitute an
event of default hereunder (an “Event of Default”):

(i) if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest, and, if applicable, principal
due under the Note is not paid in full on the applicable Monthly Payment Date,
(C) any prepayment of principal due under this Agreement or the Note is not paid
when due, (D) the Prepayment Fee is not paid when due, or (E) any deposit to the
Reserve Funds is not made on the required deposit date therefor;

(ii) if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;

(iii) (iii) subject to Borrower’s right to contest such Taxes or Other Charges
in accordance with the terms and conditions of this Agreement, if any of the
Taxes or Other Charges are not paid prior to delinquency without payment of any
penalties (provided that it shall not be an Event of Default if there are
sufficient funds in the Tax Account to pay such amounts when due, no other Event
of Default is then continuing and Servicer fails to make such payment in
violation of this Agreement);

(iv) if the Policies are not (A) delivered to Lender within five (5) days of
Lender’s written request and (B) kept in full force and effect, each in
accordance with the terms and conditions hereof;

 

75



--------------------------------------------------------------------------------

(v) a Transfer other than a Permitted Transfer occurs;

(vi) if any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date such representation or warranty was made;

(vii) if Borrower, any SPC Party or Guarantor shall make an assignment for the
benefit of creditors;

(viii) if a receiver, liquidator or trustee shall be appointed for Borrower, any
SPC Party or Guarantor or if Borrower, any SPC Party or Guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, any SPC Party or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, any SPC Party or Guarantor shall be
instituted, or if Borrower is substantively consolidated with any other Person;
provided, however, if such appointment, adjudication, petition, proceeding or
consolidation was involuntary and not consented to by Borrower, such SPC Party
or Guarantor, upon the same not being discharged, stayed or dismissed within
sixty (60) days following its filing;

(ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(x) a breach of the covenants set forth in Sections 4.4 or 4.26 hereof;
provided, however that in the case of a violation of Section 4.4 such violation
or breach shall not constitute an Event of Default in the event that (1) such
violation or breach is not intentional, (2) such violation or breach is
immaterial, (3) such violation or breach shall be remedied within a timely
manner and in any event within not more than thirty (30) days of the earlier of
Lender’s request or when an officer of Borrower has actual knowledge of such
violation, and (4) such violation or breach does not result in the substantive
consolidation of Borrower with any other Person;

(xi) if Borrower shall be in default beyond the expiration of any notice and
cure periods under any mortgage or security agreement covering any part of the
Property whether it be superior, pari passu or junior in Lien to the Mortgage;

(xii) subject to Borrower’s right to contest set forth in Section 4.3 of this
Agreement, if the Property becomes subject to any mechanic’s, materialman’s or
other Lien except a Permitted Encumbrance or a Lien for Taxes not then due and
payable;

(xiii) the alteration, improvement, demolition or removal of any of the
Improvements without the prior consent of Lender, other than in accordance with
this Agreement and the Leases at the Property entered into in accordance with
the Loan Documents;

 

76



--------------------------------------------------------------------------------

(xiv) if, without Lender’s prior written consent, (i) the Management Agreement
is terminated, (ii) there is a material change in the Management Agreement, or
(iii) if there shall be a material default by Borrower under the Management
Agreement beyond any applicable notice or grace period;

(xv) if Borrower or any Person owning a controlling ownership interest in
Borrower shall be convicted of a Patriot Act Offense by a court of competent
jurisdiction;

(xvi) a breach of any representation, warranty or covenant contained in
Section 3.1.17 hereof;

(xvii) if Borrower breaches any covenant contained Section 4.9 hereof;

(xviii) [intentionally omitted];

(xix) [intentionally omitted];

(xx) if any of the terms, covenants or conditions of any Lease Sweep Lease shall
in any manner be modified, changed, supplemented, altered or amended or if any
Lease Sweep Lease shall be terminated or surrendered, in any case without the
consent of Lender except as otherwise permitted by this Agreement;

(xxi) if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower, Guarantor or the Property, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Obligations or to permit Lender to accelerate
the maturity of all or any portion of the Obligations;

(xxii) Guarantor breaches any of the Guarantor Financial Covenants; or

(xxiii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxii) above, and such Default shall continue
for ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice to Borrower from Lender in the case of any other such
Default; provided, however, that if such non-monetary Default is susceptible of
cure but cannot reasonably be cured within such 30-day period, and provided
further that Borrower shall have commenced to cure such Default within such
30-day period shall and thereafter diligently and expeditiously proceed to cure
the same, such 30-day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed sixty (60) days.

Section 8.2 Remedies.

8.2.1 Acceleration. Upon the occurrence and during the continuance of an Event
of Default (other than an Event of Default described in clauses (vii), (viii) or
(ix) of Section 8.1

 

77



--------------------------------------------------------------------------------

above), Lender may, in addition to any other rights or remedies available to it
pursuant to this Agreement and the other Loan Documents or at law or in equity,
take such action, without notice or demand (and Borrower hereby expressly waives
any such notice or demand), that Lender deems advisable to protect and enforce
its rights against Borrower and in and to the Property, including declaring the
Obligations to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in the Loan Documents against
Borrower and the Property, including all rights or remedies available at law or
in equity; and upon any Event of Default described in clauses (vii), (viii) or
(ix) of Section 8.1 above, the Obligations of Borrower hereunder and under the
other Loan Documents shall immediately and automatically become due and payable
in full, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

8.2.2 Remedies Cumulative. During the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Obligations shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to the Property. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against Borrower pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law
or contract or as set forth herein or in the other Loan Documents or by equity.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

8.2.3 Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue beyond any
applicable notice and cure period, without in any way limiting Lender’s right to
exercise any of its rights, powers or remedies as provided hereunder, or under
any of the other Loan Documents, Lender may, but shall have no obligation to,
perform, or cause the performance of, such covenant or obligation, and all
costs, expenses, liabilities, penalties and fines of Lender incurred or paid in
connection therewith shall be payable by Borrower to Lender upon demand and if
not paid shall be added to the Obligations (and to the extent permitted under
applicable laws, secured by the Mortgage and

 

78



--------------------------------------------------------------------------------

the other Loan Documents) and shall bear interest thereafter at the Default
Rate. Notwithstanding the foregoing, Lender shall have no obligation to send
notice to Borrower of any such failure.

ARTICLE 9

SALE AND SECURITIZATION OF MORTGAGE

Section 9.1 Sale of Mortgage and Securitization. Subject to Section 9.3 hereof:

(a) Lender shall have the right (i) to sell or otherwise transfer the Loan or
any portion thereof as a whole loan, (ii) to sell participation interests in the
Loan, or (iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization. (The transactions referred to in
clauses (i), (ii) and (iii) are each hereinafter referred to as a “Secondary
Market Transaction” and the transactions referred to in clause (iii) shall
hereinafter be referred to as a “Securitization”. Any certificates, notes or
other securities issued in connection with a Secondary Market Transaction are
hereinafter referred to as “Securities”.) At Lender’s election, each note and/or
component comprising the Loan may be subject to one or more Secondary Market
Transactions.

(b) If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be required in
the marketplace, by prospective investors, the Rating Agencies, applicable Legal
Requirements and/or otherwise in the marketplace in connection with any
Secondary Market Transactions, including to (A) provide updated financial and
other information with respect to the Property, the business operated at the
Property, Borrower and the Manager, (B) provide updated budgets and rent rolls
(including itemized percentage of floor area occupied and percentage of
aggregate base rent for each Tenant) relating to the Property, and (C) provide
updated appraisals, market studies, environmental reviews and reports (Phase I’s
and, if appropriate, Phase II’s), property condition reports and other due
diligence investigations of the Property (the “Updated Information”), together,
if customary, with appropriate verification of the Updated Information through
letters of auditors or opinions of counsel acceptable to Lender and the Rating
Agencies.

Section 9.2 Severance. Subject to Section 9.3 hereof:

9.2.1 Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or
Securitization of all or any portion of the Loan), to require Borrower (at no
material cost to Borrower) to execute and deliver “component” notes and/or
modify the Loan in order to create one or more senior and subordinate notes
(i.e., an A/B or A/B/C structure) and/or one or more additional components of
the Note or Notes (including the implementation of one or more mezzanine loans
(in accordance with Section 9.2.2 below)), reduce the number of components of
the Note or Notes, revise the interest rate for each component, reallocate the
principal balances of the Notes and/or the components, increase or decrease the
monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments),
provided that (a) the Outstanding Principal Balance of all components
immediately after the effective date of such modification equals the Outstanding
Principal Balance immediately prior to such modification and, (b) the weighted

 

79



--------------------------------------------------------------------------------

average of the interest rates for all components immediately after the effective
date of such modification equals the interest rate of the original Note
immediately prior to such modification, and (c) the notes (or components of such
notes) shall be structured such that the regularly scheduled aggregate Debt
Service (including any required amortization component thereof) shall not
increase, and such that required amortization and permitted prepayments
(voluntary or involuntary, other than the application of Net Proceeds) shall
not, provided no Event of Default is continuing, result in any “rate creep.” At
Lender’s election, each note comprising the Loan may be subject to one or more
Securitizations. Lender shall have the right to modify the Note and/or Notes and
any components in accordance with this Section 9.2 and, provided that such
modification shall comply with the terms of this Section 9.2, it shall become
immediately effective.

9.2.2 New Mezzanine Loan Option. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any Secondary Market Transaction),
to create one or more mezzanine loans, to establish different interest rates and
to reallocate the Outstanding Principal Balance and Monthly Debt Service Payment
Amount of the Loan to the Loan and such mezzanine loan(s) and to require the
payment of the Loan and any new mezzanine loan(s) in such order of priority as
may be designated by Lender; provided, that the outstanding principal balance of
the Loan and such new mezzanine loan(s) immediately after the effective date of
the creation of such new mezzanine loan(s) equals the Outstanding Principal
Balance immediately prior to such modification and the weighted average of the
interest rates for the Loan and such new mezzanine loan(s) immediately after the
effective date of the creation of such new mezzanine loan(s) equals the interest
rate of the original Note immediately prior to such modification and the notes
(or components of such notes) shall be structured such that the regularly
scheduled aggregate Debt Service (including any required amortization component
thereof) shall not increase, and such that required amortization and permitted
prepayments (voluntary or involuntary) shall not, provided no Event of Default
hereunder is continuing, or any Event of Default under the new mezzanine loan
documents is continuing, result in any “rate creep”. Borrower shall cause the
formation of one or more special purpose, bankruptcy remote entities as required
by Lender in order to serve as the borrower under any new mezzanine loan and the
applicable organizational documents of Borrower shall be amended and modified as
necessary or required in the formation of any new mezzanine loan borrower.

Section 9.3 Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 9, Borrower shall not be required to incur any
material costs or expenses in the performance of its obligations under Sections
9.1 or Section 9.2 above that arise after the Closing Date, other than expenses
of Borrower’s counsel, accountants and consultants.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate

 

80



--------------------------------------------------------------------------------

action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Mortgage and the other Loan Documents, or in
the Property, the Gross Revenues or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Gross Revenues and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgage and the other Loan
Documents, shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Mortgage or the other Loan
Documents. The provisions of this Section 10.1 shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Mortgage; (c) affect the validity or enforceability of any of the Loan
Documents or any guaranty made in connection with the Loan or any of the rights
and remedies of Lender thereunder; (d) impair the right of Lender to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignment of
Leases; (f) impair the enforcement of the Environmental Indemnity;
(g) constitute a prohibition against Lender to seek a deficiency judgment
against Borrower in order to fully realize the security granted by the Mortgage
or to commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Property; or (h) constitute a waiver of the
right of Lender to enforce the liability and obligation of Borrower, by money
judgment or otherwise, to the extent of any loss, damage, cost, expense,
liability, claim or other obligation incurred by Lender (including attorneys’
fees and costs reasonably incurred) arising out of or in connection with the
following (all such liability and obligation of Borrower for any or all of the
following being referred to herein as “Borrower’s Recourse Liabilities”):

(i) fraud, willful misconduct, intentional misrepresentation or failure to
disclose a material fact by or on behalf of Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, or any of their respective officers, directors,
employees or agents authorized in writing by Borrower or Guarantor in connection
with the Loan, including by reason of any claim under the Racketeer Influenced
and Corrupt Organizations Act (RICO);

(ii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in any other Loan Document
concerning environmental laws, hazardous substances and/or asbestos and any
indemnification of Lender with respect thereto in either document;

(iii) wrongful removal or destruction of any portion of the Property or damage
to the Property caused by willful misconduct or gross negligence of Borrower or
Guarantor, any Affiliate of Borrower or Guarantor, or any of their respective
officers, directors, employees or agents authorized in writing by Borrower or
Guarantor;

(iv) any material physical waste of the Property, provided, however, that
failure to provide services or repairs or to take other actions regarding the
Property where Borrower does not have available to it the necessary funds from
the Property’s operations to do so shall not constitute waste under this clause
(iv);

 

81



--------------------------------------------------------------------------------

(v) the forfeiture by Borrower of the Property, or any material portion thereof,
because of the conduct or purported conduct of criminal activity by Borrower or
Guarantor or any of their respective officers, directors, employees or agents
authorized in writing by Borrower or Guarantor in connection therewith;

(vi) the misappropriation or conversion by or on behalf of Borrower of (A) any
Insurance Proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, or (C) any Gross Revenues
(including Rents, Insurance Proceeds, security deposits, advance deposits or any
other deposits and Lease Termination Payments) or (D) any other funds due under
the Loan Documents, including, in connection with any of the foregoing, by
reason of failure to comply with Section 6.1 hereof or breach of the Clearing
Account Agreement or the Cash Management Agreement;

(vii) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property provided, however, Borrower and
Guarantor shall have no liability under this subsection (vii) if sufficient cash
flow is not available to Borrower from the Property to pay for such charges;

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender in accordance
with the provisions of the Loan Documents;

(ix) the failure to pay Taxes or transfer taxes; provided that no liability
shall arise under this provision (A) if funds to pay such Taxes or transfer
taxes were, at the time in question, available in the Tax Account and Lender
failed to pay (or make such Tax Funds available to pay) such Taxes or (B) if
Rents received during the tax period in question are insufficient to pay all of
Borrower’s current and/or past due liabilities (including such Taxes) with
respect to the Property, but for purposes hereof assuming that any Rents will be
strictly applied in accordance with the Section 6.12.1 hereof;

(x) failure to obtain and maintain the fully paid for Policies in accordance
with Section 5.1.1 hereof; provided that no liability shall arise under this
provision (A) if funds to pay for such Policies were, at the time in question,
available in the Insurance Account and Lender failed to pay (or make such
Insurance Funds available to pay) for such Policies or (B) if Rents received
during the period in question are insufficient to pay all of Borrower’s current
and/or past due liabilities (including such Policies) with respect to the
Property, but for purposes hereof assuming that any Rents will be strictly
applied in accordance with the Section 6.12.1 hereof;

(xi) [intentionally omitted]; or

(xii) a breach of the covenants set forth in Section 4.4 hereof (other than
those covenants set forth in clauses (f), (j) and (v) of Schedule V attached
hereto) that does not result in the substantive consolidation of the assets and
liabilities of Borrower with any other Person as a result of such breach.

 

82



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower in the event that any of the following occur
(each, a “Springing Recourse Event”): (i) a breach of the covenants set forth in
Section 4.4 hereof (other than those covenants set forth in clauses (f), (j) and
(v) of Schedule V attached hereto) that results in the substantive consolidation
of the assets and liabilities of Borrower with any other Person as a result of
such breach or any breach of clauses (a), (b), (d) or (n) of Schedule V attached
hereto; (ii) Borrower fails to obtain Lender’s prior consent to any subordinate
financing secured by the Property or other voluntary Lien encumbering the
Property; (iii) Borrower fails to obtain Lender’s prior consent to any Transfer
of the Property or any interest therein or any Transfer of any direct or
indirect interest in Borrower, in either case as required by the Mortgage or
this Agreement other than a Permitted Transfer; (iv) Borrower or any SPC Party
files a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (v) Borrower is substantively consolidated
with any other Person; unless such consolidation was involuntary and not
consented to by Borrower, such SPC Party or Guarantor and is discharged, stayed
or dismissed within thirty (30) days following the occurrence of such
consolidation; (vi) the filing of an involuntary petition against Borrower
and/or any SPC Party under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law by any other Person in which Borrower and/or any
SPC Party colludes with or otherwise assists such Person, and/or Borrower and/or
any SPC Party solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower and/or any SPC Party by any Person;
(vii) Borrower and/or any SPC Party files an answer consenting to, or otherwise
acquiescing in, or joining in, any involuntary petition filed against it by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (viii) Borrower or any Affiliate, officer, director or
representative which controls Borrower consents to, or acquiesces in, or joins
in, an application for the appointment of a custodian, receiver, trustee or
examiner for Borrower or any portion of the Property other than such application
made by Lender; (ix) Borrower or any SPC Party makes an assignment for the
benefit of creditors or admits, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; or (x) if Guarantor
(or any Person with a direct or indirect interest in Guarantor), Borrower or any
Affiliate of any of the foregoing, in connection with any enforcement action or
exercise or assertion of any right or remedy by or on behalf of Lender under or
in connection with the Guaranty, the Note, the Mortgage or any other Loan
Document, seeks a defense, judicial intervention or injunctive or other
equitable relief of any kind, or asserts in a pleading filed in connection with
a judicial proceeding any defense against Lender or any right in connection with
any security for the Loan, which defenses are determined by a court of competent
jurisdiction to be frivolous or to have been alleged in bad faith.

Section 10.2 Survival; Successors and Assigns. This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Obligations are outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

83



--------------------------------------------------------------------------------

Section 10.3 Lender’s Discretion; Rating Agency Review Waiver.

(a) Whenever pursuant to this Agreement Lender exercises any right given to it
to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.

(b) Whenever, pursuant to this Agreement or any other Loan Documents, a Rating
Agency Confirmation is required from each applicable Rating Agency, in the event
that any applicable Rating Agency “declines review”, “waives review” or
otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

Section 10.4 Governing Law; Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the laws of jurisdiction in which
the Property is located without regard to the conflicts of law provisions
thereof (“Governing State”). BORROWER HEREBY CONSENTS TO PERSONAL JURISDICTION
IN THE GOVERNING STATE. VENUE OF ANY ACTION BROUGHT TO ENFORCE THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY ACTION RELATING TO THE LOAN OR THE RELATIONSHIPS
CREATED BY OR UNDER THE LOAN DOCUMENTS (“ACTION”) SHALL, AT THE ELECTION OF
LENDER, BE IN (AND IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE
ACTION SHALL AT THE ELECTION OF LENDER BE TRANSFERRED TO) A STATE OR FEDERAL
COURT OF APPROPRIATE JURISDICTION LOCATED IN THE GOVERNING STATE. BORROWER
HEREBY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF THE GOVERNING STATE
AND OF FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN CONNECTION WITH ANY
ACTION AND HEREBY WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER
STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR PURPOSES OF ANY ACTION.
Borrower hereby waives and agrees not to assert, as a defense to any Action or a
motion to transfer venue of any Action, (i) any claim that it is not subject to
such jurisdiction, (ii) any claim that any Action may not be brought against it
or is not maintainable in those courts or that this Agreement may not be
enforced in or by those courts, or that it is exempt or immune from execution,
(iii) that the Action is brought in an inconvenient forum, or (iv) that the
venue for the Action is in any way improper.

 

84



--------------------------------------------------------------------------------

Section 10.5 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on, Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this Agreement
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount. Lender shall have the right to waive or
reduce any time periods that Lender is entitled to under the Loan Documents in
its sole and absolute discretion.

Section 10.6 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.6. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to Lender:   

Pillar Multifamily, LLC

330 Madison Avenue, 8th Floor

New York, New York 10017

  

Attention: Ryan Supple

Facsimile No.: (646) 558-4301

and to:   

Pillar Multifamily, LLC

330 Madison Avenue, 8th Floor

New York, New York 10017

   Attn: General Counsel

 

85



--------------------------------------------------------------------------------

with a copy to:   

Venable LLP

1270 Avenue of the Americas

New York, New York 10020

  

Attention: Michael Peskowitz, Esq.

Facsimile No.: (212) 307-5598

If to Borrower:   

CIO Research Park, Limited Partnership

c/o City Office REIT, Inc.

Vancouver, British Columbia V6E 3C9, Canada

  

Attention: Jamie Farrar

Facsimile No.: 604-661-4873

with a copy to:   

Miller, Canfield, Paddock & Stone, P.L.C

101 North Main Street, 7th Floor

Ann Arbor, Michigan 48104

  

Attention: Joseph M. Fazio, Esq.

Facsimile No.: 734-747-7147

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

Section 10.7 Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 10.8 Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

86



--------------------------------------------------------------------------------

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, neither Lender nor its agents shall be liable for any
monetary damages and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.

Section 10.13 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.14 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

87



--------------------------------------------------------------------------------

(b) The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than the Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.

Section 10.15 Publicity. Except as required by Borrower’s and Guarantor’s
Affiliates under applicable securities laws, all news releases, publicity or
advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to the Loan Documents or the financing evidenced
by the Loan Documents, to Lender, the Affiliate of Lender that acts as the
issuer with respect to a Securitization or any of their other Affiliates
(x) shall be prohibited prior to the final Securitization of the Loan and
(y) after the final Securitization of the Loan, shall be subject to the prior
written approval of Lender. Lender shall have the right to issue any of the
foregoing without Borrower’s approval and Borrower authorizes Lender to issue
press releases, advertisements and other promotional materials in connection
with Lender’s own promotional and marketing activities, including in connection
with a Secondary Market Transaction, and such materials may describe the Loan in
general terms or in detail and Lender’s participation therein in the Loan.

Section 10.16 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s members or partners, as
applicable, and others with interests in Borrower, and of the Property, and
shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Obligations without any prior or
different resort for collection, or of the right of Lender to the payment of the
Obligations out of the net proceeds of the Property in preference to every other
claimant whatsoever.

Section 10.17 Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages.

Section 10.18 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be

 

88



--------------------------------------------------------------------------------

subject to any limitation whatsoever in the exercise of any rights or remedies
available to it under any of the Loan Documents or any other agreements or
instruments which govern the Loan by virtue of the ownership by it or any
parent, subsidiary or affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.

Section 10.19 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower shall indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, losses, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising out of a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.19 shall survive the expiration and termination of
this Agreement and the payment of the Obligations.

Section 10.20 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

Section 10.21 Servicer.

(a) At the option of Lender, the Loan may be serviced by a servicer or special
servicer (the “Servicer”) selected by Lender and Lender may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement. Borrower shall not be responsible for payment of the annual
master servicing fee due to the Servicer under the Servicing Agreement.

(b) Other than as set provided in Section 10.21(a) above, Borrower shall pay all
of the fees and expenses of the Servicer and any reasonable third-party fees and
expenses in connection with the Loan, including any prepayments, releases of the
Property, approvals under the Loan Documents requested by Borrower, other
requests under the Loan, defeasance, assumption of Borrower’s obligations or
modification of the Loan, as well as any fees and expenses in connection with
the special servicing or work-out of the Loan or enforcement of the Loan
Documents, including, special servicing fees, operating or trust advisor fees
(if the Loan is a specially serviced loan or in connection with a workout),
work-out fees, liquidation fees, attorneys fees and expenses and other fees and
expenses in connection with the modification or restructuring of the Loan.

 

89



--------------------------------------------------------------------------------

Section 10.22 Joint and Several Liability. If more than one Person has executed
this Agreement as “Borrower,” the representations, covenants, warranties and
obligations of all such Persons hereunder shall be joint and several.

Section 10.23 Taxes. Any and all payments by Borrower hereunder and under the
other Loan Documents shall be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on Lender’s income, and franchise taxes imposed on Lender by the law or
regulation of any Governmental Authority (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to in this Section 10.24 as “Applicable Taxes”). If Borrower shall be
required by law to deduct any Applicable Taxes from or in respect of any sum
payable hereunder to Lender, the following shall apply: (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 10.24), Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions and (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
Payments pursuant to this Section 10.24 shall be made within ten (10) days after
the date Lender makes written demand therefor.

Section 10.24 No Assignment by Borrower. Except as expressly permitted herein,
Borrower may not assign its rights, title, interests or obligations under this
Agreement or under any of the Loan Documents.

Section 10.25 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

[NO FURTHER TEXT ON THIS PAGE]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

PILLAR MULTIFAMILY, LLC,

a Delaware limited liability company

By:  

/s/ Paul A. Sherrington

  Name:   Paul A. Sherrington   Title:   Authorized Signatory

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

BORROWER:

CIO RESEARCH PARK, LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   CIO Research Park GP, LLC,   a Delaware limited liability company, its
general partner   By:  

/s/ James Farrar

    Name:   James Farrar     Title:   President



--------------------------------------------------------------------------------

SCHEDULE I

RENT ROLL

(Attached)

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

REQUIRED REPAIRS

None.

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE III

ORGANIZATIONAL CHART

(Attached)

 

Sch. III-1



--------------------------------------------------------------------------------

SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

None.

 

Sch. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full:

(a) Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, developing, owning, holding, selling, leasing, transferring,
exchanging, managing and operating the Property, entering into this Agreement
with the Lender, refinancing the Property in connection with a permitted
repayment of the Loan, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing, and (ii) has not owned,
does not own, and will not own any asset or property other than (A) the
Property, and (B) incidental personal property necessary for the ownership or
operation of the Property.

(b) Borrower has not engaged and will not engage in any business other than the
ownership, management and operation of the Property and Borrower will conduct
and operate its business as presently conducted and operated.

(c) Borrower has not and will not enter into any contract or agreement with any
Affiliate of Borrower except upon terms and conditions that are intrinsically
fair, commercially reasonable, and no less favorable to it than would be
available on an arms-length basis with third parties other than any such party.

(d) Borrower has not incurred and will not incur any Indebtedness which remains
outstanding other than Permitted Indebtedness. No Indebtedness other than the
Debt may be secured (senior, subordinate or pari passu) by the Property.

(e) Borrower has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.

(f) Borrower has been, is, and intends to remain solvent and Borrower has paid
and intends to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.

(g) Borrower has done or caused to be done, and will do, all things necessary to
observe organizational formalities and preserve its existence, and Borrower has
not, will not, nor will Borrower permit any SPC Party to, (i) terminate or fail
to comply with the provisions of its organizational documents, or (ii) unless
(A) Lender has consented and (B) following a Securitization of the Loan, the
applicable Rating Agencies have issued a Rating Agency Confirmation in
connection therewith, amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation and bylaws,
operating agreement, trust or other organizational documents if such amendment,
modification or change would cause the provisions set forth in Borrower’s
organizational documents not to comply with the requirements set forth in this
Schedule V.

 

Sch. V-1



--------------------------------------------------------------------------------

(h) Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower’s assets will not be listed as assets on the
financial statement of any other Person, provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliates
provided that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Borrower and such
Affiliates and to indicate that Borrower’s assets and credit are not available
to satisfy the debts and other obligations of such Affiliates or any other
Person, and (ii) such assets shall be listed on Borrower’s own separate balance
sheet. Except to the extent that Borrower is (i) required to file consolidated
tax returns by law; or (ii) treated as a “disregarded entity” for tax purposes
and is not required to file tax returns under applicable law, Borrower will file
its own tax returns and will not file a consolidated federal income tax return
with any other Person. Borrower has maintained and shall maintain its books,
records, resolutions and agreements in accordance with this Agreement.

(i) Borrower has been, will be, and at all times has held and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower),
shall correct any known misunderstanding regarding its status as a separate
entity, shall conduct business in its own name, shall not identify itself or any
of its Affiliates as a division or department or part of the other and shall
maintain and utilize separate stationery, invoices and checks bearing its own
name.

(j) Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.

(k) Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower.

(l) Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

(m) Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.

(n) Borrower has not and will not assume or guarantee or become obligated for
the debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person.

 

Sch. V-2



--------------------------------------------------------------------------------

(o) Each of Borrower’s general partner or managing member, as applicable, (each,
an “SPC Party”) shall be a Delaware limited liability company or a corporation
formed under the laws of any jurisdiction of the United States whose sole asset
is its interest in Borrower and each such SPC Party (i) will cause Borrower to
be a Special Purpose Bankruptcy Remote Entity; (ii) will at all times comply
with each of the representations, warranties and covenants contained on this
Schedule V (other than clauses (a), (b), (d) and (y)) as if such representation,
warranty or covenant was made directly by such SPC Party; (iii) will not engage
in any business or activity other than owning an interest in Borrower; (iv) will
not acquire or own any assets other than its partnership or membership interest
in Borrower; and (v) will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation) other than unsecured trade
payables incurred in the ordinary course of business related to the ownership of
an interest in Borrower that (A) do not exceed at any one time $10,000.00, and
(B) are paid within thirty (30) days after the date incurred. Upon the
withdrawal or the disassociation of an SPC Party from Borrower, Borrower shall
immediately appoint a new SPC Party whose articles or certificate of formation
or incorporation are substantially similar to those of such SPC Party.

(p) [Intentionally Omitted].

(q) The organizational documents of Borrower and each SPC Party shall also
provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” provisions of such organizational
documents.

(r) [Intentionally Omitted].

(s) Notwithstanding anything herein to the contrary, the SPC Party may be a
Delaware single-member limited liability company provided that:

(i) the organizational documents of such SPC Party shall provide that, as long
as any portion of the Obligations remains outstanding, upon the occurrence of
any event that causes the sole member of such SPC Party (the “Sole Member”) to
cease to be a member of such SPC Party (other than (i) upon an assignment by
Sole Member of all of its limited liability company interest in SPC Party and
the admission of the transferee, if permitted pursuant to the organizational
documents of SPC Party and the Loan Documents, or (ii) the resignation of Sole
Member and the admission of an additional member of SPC Party, if permitted
pursuant to the organizational documents of SPC Party and the Loan Documents),
at least one (1) Person designated by Borrower at Closing shall, without any
action of any Person and simultaneously with Sole Member ceasing to be a member
of SPC Party, automatically be admitted as a member of SPC Party (in each case,
individually, a “Special Member” and collectively, the “Special Members”) and
shall preserve and continue the existence of SPC Party without dissolution. The
organizational documents of SPC Party shall further provide that for so long as
any portion of the Obligations is outstanding, no Special Member may resign or
transfer its rights as Special Member unless a successor Special Member has been
admitted to SPC Party as a Special Member;

(ii) the organizational documents of SPC Party shall provide that, as long as
any portion of the Obligations remains outstanding, except as expressly
permitted pursuant to the terms of this Agreement, (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to SPC Party; and

 

Sch. V-3



--------------------------------------------------------------------------------

(iii) the organizational documents of SPC Party shall provide that, as long as
any portion of the Obligations remains outstanding: (i) SPC Party shall be
dissolved, and its affairs shall be wound up, only upon the first to occur of
the following: (A) the termination of the legal existence of the last remaining
member of SPC Party or the occurrence of any other event which terminates the
continued membership of the last remaining member of SPC Party in SPC Party
unless the business of SPC Party is continued in a manner permitted by its
operating agreement or the Delaware Limited Liability Company Act (the “Act”),
or (B) the entry of a decree of judicial dissolution under Section 18-802 of the
Act; (ii) upon the occurrence of any event that causes the last remaining member
of SPC Party to cease to be a member of SPC Party or that causes Sole Member to
cease to be a member of SPC Party (other than (A) upon an assignment by Sole
Member of all of its limited liability company interest in SPC Party and the
admission of the transferee, if permitted pursuant to the organizational
documents of SPC Party and the Loan Documents, or (B) the resignation of Sole
Member and the admission of an additional member of SPC Party, if permitted
pursuant to the organizational documents of SPC Party and the Loan Documents),
to the fullest extent permitted by law, the personal representative of such last
remaining member shall be authorized to, and shall, within ninety (90) days
after the occurrence of the event that terminated the continued membership of
such member in SPC Party, agree in writing (I) to continue the existence of SPC
Party, and (II) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of SPC Party, effective
as of the occurrence of the event that terminated the continued membership of
such member in SPC Party; (iii) the bankruptcy of Sole Member or a Special
Member shall not cause such Sole Member or Special Member, respectively, to
cease to be a member of SPC Party and upon the occurrence of such an event, the
business of SPC Party shall continue without dissolution; (iv) in the event of
the dissolution of SPC Party, SPC Party shall conduct only such activities as
are necessary to wind up its affairs (including the sale of the assets of SPC
Party in an orderly manner), and the assets of SPC Party shall be applied in the
manner, and in the order of priority, set forth in Section 18-804 of the Act;
and (v) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause SPC Party or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of SPC Party, to
compel any sale of all or any portion of the assets of SPC Party pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
SPC Party.

(t) Borrower hereby covenants and agrees that it will comply with or cause the
compliance with, (i) all of the representations, warranties and covenants in
this Schedule V, and (ii) all of the organizational documents of Borrower and
any SPC Party.

(u) Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.

 

Sch. V-4



--------------------------------------------------------------------------------

(v) Borrower has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

(w) Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

(x) Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.

(y) Except in connection with the Loan (or any prior loan that shall have been
satisfied on or prior to the date hereof), Borrower has not pledged and will not
pledge its assets for the benefit of any other Person.

(z) Borrower has and will have no obligation to indemnify its officers,
directors, members or partners, as the case may be, or has such an obligation
that is fully subordinated to the Debt and will not constitute a claim against
it if cash flow in excess of the amount required to pay the Debt is insufficient
to pay such obligation.

(aa) if Borrower is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell, transfer, dispose, or encumber (except with respect to
the Loan Documents) all or substantially all of its assets or acquire all or
substantially all of the assets of any Person; or (C) engage in any other
business activity, or amend its organizational documents with respect to the
matters set forth on this Schedule V without the consent of the Lender.

(bb) Borrower has not, does not, and will not have any of its obligations
guaranteed by any Affiliate (other than from the Guarantor with respect to the
Loan or any prior loan that shall have been satisfied on or prior to the date
hereof).

 

Sch. V-5